Exhibit 10.1
Execution Version





Barings BDC, Inc.








$62,500,000 4.25% Series B Senior Unsecured Notes due November 4, 2025


$112,500,000 4.75% Series C Senior Unsecured Notes due November 4, 2027




______________


Note Purchase Agreement


______________




Dated November 4, 2020









--------------------------------------------------------------------------------

Table of Contents


Page


SECTION 1.    AUTHORIZATION OF NOTES; ADJUSTED INTEREST RATE
1
Section 1.1    Authorization of Notes
1
Section 1.2    Interest Rate
1
Section 1.3    Defined Terms
4
SECTION 2.    SALE AND PURCHASE OF NOTES
4
SECTION 3.    CLOSING
4
SECTION 4.    CONDITIONS TO CLOSING
5
Section 4.1    Representations and Warranties
5
Section 4.2    Performance; No Default
5
Section 4.3    Certificates
5
Section 4.4    Opinions of Counsel
5
Section 4.5    Purchase Permitted By Applicable Law, Etc.
6
Section 4.6    Sale of Other Notes
6
Section 4.7    Payment of Special Counsel Fees
6
Section 4.8    Private Placement Number
6
Section 4.9    Changes in Corporate Structure
6
Section 4.10    Funding Instructions
6
Section 4.11    Subsidiary Guaranty
6
Section 4.12    Rating
7
Section 4.13    Proceedings and Documents
7
SECTION 5.    REPRESENTATIONS AND WARRANTIES OF THE COMPANY
7
Section 5.1    Organization; Power and Authority
7
Section 5.2    Authorization, Etc.
7
Section 5.3    Disclosure
7
Section 5.4    Organization and Ownership of Shares of Subsidiaries; Affiliates
8
Section 5.5    Financial Statements
9
Section 5.6    Compliance with Laws, Other Instruments, Etc.
9
Section 5.7    Governmental Authorizations, Etc.
9
Section 5.8    Litigation; Observance of Agreements, Statutes and Orders
9

-i-




--------------------------------------------------------------------------------

Table of Contents
(continued)
Page


Section 5.9    Taxes
10
Section 5.10    Title to Property
10
Section 5.11    Licenses, Permits, Etc.
10
Section 5.12    Compliance with Employee Benefit Plans
10
Section 5.13    Private Offering by the Company
11
Section 5.14    Use of Proceeds; Margin Regulations
12
Section 5.15    Existing Indebtedness; Future Liens.
12
Section 5.16    Foreign Assets Control Regulations, Etc.
12
Section 5.17    Environmental Matters
13
Section 5.18    Investment Company Act
13
Section 5.19    Priority of Obligations
14
SECTION 6.    REPRESENTATIONS OF THE PURCHASERS
14
Section 6.1    Purchase for Investment
14
Section 6.2    Source of Funds
14
Section 6.3    Investment Experience; Access to Information
16
Section 6.4    Authorization
16
Section 6.5    Restricted Securities
16
Section 6.6    No Public Market
17
Section 6.7    Legends
17
SECTION 7.    INFORMATION AS TO COMPANY
17
Section 7.1    Financial and Business Information
17
Section 7.2    Officer’s Certificate
20
Section 7.3    Visitation
20
Section 7.4    Electronic Delivery
21
SECTION 8.    PAYMENT AND PREPAYMENT OF THE NOTES
22
Section 8.1    Maturity
22
Section 8.2    Optional Prepayments with Make-Whole Amount
22
Section 8.3    Allocation of Partial Prepayments
22
Section 8.4    Maturity; Surrender, Etc.
22
Section 8.5    Purchase of Notes
23

-ii-




--------------------------------------------------------------------------------

Table of Contents
(continued)
Page


Section 8.6    Make-Whole Amount
23
Section 8.7    Payments Due on Non-Business Days
24
Section 8.8    Change in Control
25
SECTION 9.    AFFIRMATIVE COVENANTS
25
Section 9.1    Compliance with Laws
25
Section 9.2    Insurance
26
Section 9.3    Maintenance of Properties
26
Section 9.4    Payment of Taxes and Claims
26
Section 9.5    Corporate Existence, Etc.
26
Section 9.6    Books and Records
27
Section 9.7    Subsidiary Guarantors
27
Section 9.8    Status of BDC
28
Section 9.9    Investment Policies
28
Section 9.10    Rating Confirmation
28
Section 9.11    Most Favored Lender
29
SECTION 10.    NEGATIVE COVENANTS
30
Section 10.1    Transactions with Affiliates
30
Section 10.2    Merger, Consolidation, Fundamental Changes, Etc.
32
Section 10.3    Line of Business
33
Section 10.4    Economic Sanctions, Etc.
33
Section 10.5    Liens
34
Section 10.6    Certain Financial Covenants
37
SECTION 11.    EVENTS OF DEFAULT
38
SECTION 12.    REMEDIES ON DEFAULT, ETC.
41
Section 12.1    Acceleration
41
Section 12.2    Holder Action
42
Section 12.3    Rescission
42
Section 12.4    No Waivers or Election of Remedies, Expenses, Etc.
42
SECTION 13.    REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES
43
Section 13.1    Registration of Notes
43

-iii-




--------------------------------------------------------------------------------

Table of Contents
(continued)
Page


Section 13.2    Transfer and Exchange of Notes
43
Section 13.3    Replacement of Notes
44
SECTION 14.    PAYMENTS ON NOTES
45
Section 14.1    Place of Payment
45
Section 14.2    Payment by Wire Transfer
45
Section 14.3    Taxes
45
SECTION 15.    EXPENSES, ETC.
47
Section 15.1    Transaction Expenses
47
Section 15.2    Certain Taxes
48
Section 15.3    Survival
48
SECTION 16.    SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT
48
SECTION 17.    AMENDMENT AND WAIVER
49
Section 17.1    Requirements
49
Section 17.2    Solicitation of Holders of Notes
49
Section 17.3    Binding Effect, Etc.
50
Section 17.4    Notes Held by Company, Etc.
50
SECTION 18.    NOTICES
50
SECTION 19.    REPRODUCTION OF DOCUMENTS
51
SECTIONS 20.    CONFIDENTIAL INFORMATION
51
SECTION 21.    SUBSTITUTION OF PURCHASER
53
SECTION 22.    MISCELLANEOUS
53
Section 22.1    Successors and Assigns
53
Section 22.2    Accounting Terms
53
Section 22.3    Severability
54
Section 22.4    Construction, Etc.
54
Section 22.5    Counterparts; Electronic Contracting
54
Section 22.6    Governing Law
55
Section 22.7    Jurisdiction and Process; Waiver of Jury Trial
55



-iv-





--------------------------------------------------------------------------------

Table of Contents
continued


SCHEDULE A        —    Defined Terms
SCHEDULE 1(a)    —    Form of 4.25% Series B Senior Unsecured Notes due November
4, 2025
SCHEDULE 1(b)    —    Form of 4.75% Series C Senior Unsecured Notes due November
4, 2027
SCHEDULE 4.11    —    Subsidiary Guarantors
SCHEDULE 5.3    —    Disclosure Materials
SCHEDULE 5.4A    —    Subsidiaries of the Company and Ownership of Subsidiary
Stock
SCHEDULE 5.4B    —    Excluded Subsidiaries of the Company
SCHEDULE 5.5    —    Financial Statements
SCHEDULE 5.15    —    Existing Indebtedness
SCHEDULE 10.1    —    Transactions with Affiliates
SCHEDULE 10.5    —    Liens
PURCHASER SCHEDULE    —    Information Relating to Purchasers


-v-


--------------------------------------------------------------------------------



BARINGS BDC, INC.
300 South Tryon Street, Suite 2500
Charlotte, North Carolina


$62,500,000 4.25% Series B Senior Unsecured Notes due November 4, 2025
$112,500,000 4.75% Series C Senior Unsecured Notes due November 4, 2027






November 4, 2020




TO EACH OF THE PURCHASERS LISTED IN
THE PURCHASER SCHEDULE HERETO:
Ladies and Gentlemen:
Barings BDC, Inc., a Maryland corporation (the “Company”), agrees with each of
the Purchasers as follows:
Section 1.AUTHORIZATION OF NOTES; ADJUSTED INTEREST RATE.
Section 1.1Authorization of Notes. The Company will authorize the issue and sale
of its (a) 4.25% Series B Senior Unsecured Notes due November 4, 2025 in an
aggregate principal amount of $62,500,000 (as amended, restated or otherwise
modified from time to time pursuant to Section 17 and including any such notes
issued in substitution therefor pursuant to Section 13, the “Series B Notes”)
and (b) 4.75% Series C Senior Unsecured Notes due November 4, 2027 in an
aggregate principal amount of $112,500,000 (as amended, restated or otherwise
modified from time to time pursuant to Section 17 and including any such notes
issued in substitution therefor pursuant to Section 13, the “Series C Notes”,
and together with the Series B Notes, collectively, the “Notes”). The Series B
Notes and the Series C Notes shall be substantially in the forms set out in
Schedule 1(a) and Schedule 1(b) hereto, respectively.
Section 1.2Interest Rate. The Company shall pay interest on the unpaid principal
balance of each Series of Notes at the rates, time and manner set forth below:
(a)Rate of Interest. Subject to adjustment as provided in Sections 1.2(b), (c)
and (e) below, (i) each Series B Note shall bear interest on the unpaid
principal amount thereof from and including the date issued through the date
such Series B Note is paid in full (whether upon final maturity, by prepayment,
acceleration or otherwise) at the rate of 4.25% per annum, and (ii) each Series
C Note shall bear interest on the unpaid principal amount thereof from and
including the date issued through the date such Series C Note is paid in full
(whether upon final maturity, by prepayment, acceleration or otherwise) at the
rate of 4.75% per annum. Interest on each Series of Notes shall be computed on
the basis of a 360-day year consisting of twelve 30-day months.



--------------------------------------------------------------------------------



(b)Adjusted Interest Rate Following a Below Investment Grade Event. If, at any
time, a Below Investment Grade Event occurs, then:
(i)commencing as of the date of the occurrence of such Below Investment Grade
Event to and until the date on which such Below Investment Grade Event is no
longer continuing (as evidenced by the receipt and delivery to the holders of
the Notes of evidence satisfactory to the Required Holders of a Rating or
Ratings on the Notes necessary to remedy such Below Investment Grade Event), the
Notes shall bear interest at a per annum rate of interest equal to the Adjusted
Interest Rate; and
(ii)the Company shall promptly, and in any event within twenty (20) Business
Days after a Below Investment Grade Event has occurred, notify the holders of
the Notes in writing that a Below Investment Grade Event has occurred, which
written notice shall (A) be accompanied by evidence satisfactory to the Required
Holders to such effect and (B) confirm the date on which such Below Investment
Grade Event occurred and that interest will accrue on each Series of Notes at
the Adjusted Interest Rate commencing as of the date of such Below Investment
Grade Event and will be payable in respect of the Notes in consequence thereof.
(iii)As used herein, “Adjusted Interest Rate” means at any time, in respect of
the Notes, the rate per annum which is 0.75% above the stated interest rate of
such Notes. The Adjusted Interest Rate in respect of the Series B Notes shall be
5.00% per annum and the Adjusted Interest Rate in respect of the Series C Notes
shall be 5.50% per annum.
(iv)As used herein, a “Below Investment Grade Event” shall occur if:
(A)at any time the Company has obtained a Rating of the Notes from only one
Rating Agency, the then most recent Rating received from such Rating Agency that
is in full force and effect (not having been withdrawn) is below Investment
Grade; or
(B)at any time the Company has obtained a Rating of the Notes from two Rating
Agencies, the then lower of the most recent Ratings received from the Rating
Agencies that are in full force and effect (not having been withdrawn) is below
Investment Grade; or
(C)at any time the Company has obtained a Rating of the Notes from three or more
Rating Agencies, the then second lowest of the most recent Ratings received from
the Rating Agencies that is in full force and effect (not having been withdrawn)
is below Investment Grade (provided, for the avoidance of doubt, if two or more
of the most recent Ratings are equal or equivalent to the lowest such Rating,
then such equal or equivalent Ratings will be deemed to be the second lowest
Rating for purposes of such determination); or
(D)at any time the Company shall have failed to receive, maintain and deliver to
the holders of the Notes a Rating of the Notes from at least one Rating Agency
as required pursuant to Section 9.10 (but for purposes of this Section 1.2
irrespective of whether or not such a Rating is reasonably available); provided
that in the event the Company shall have failed to maintain a Rating of the
Notes
-2-

--------------------------------------------------------------------------------



as so required, a Below Investment Grade Event will not be deemed to have
occurred solely as a result of its failure to maintain a Rating unless and until
the Company fails to obtain and deliver to the holders of the Notes a Rating
that is Investment Grade within 60 days of the first date on which the Company
failed to maintain such Rating and in the event that the Company fails to obtain
a Rating during such 60-day period or any such Rating obtained by the Company is
below Investment Grade, then (x) a Below Investment Grade Event shall be deemed
to have occurred effective as of the first date on which the Company failed to
maintain such Rating and (y) if any Interest Payment Date has occurred during
such 60-day period, the Company shall promptly (and in any event within five (5)
Business Days of the earlier of the end of such 60-day period and the date on
which it obtains a Rating on the Notes that is below Investment Grade) pay such
additional interest as would have been required to be paid if the Adjusted
Interest Rate had been in effect since such date on which the Company first
failed to maintain such Rating.
(c)Secured Debt Percentage Interest Rate Adjustment. If, at any time, (x) the
Secured Debt Percentage as of the last day of any fiscal quarter falling within
the period specified in the chart below exceeds the percentage set forth
opposite such period below:



PeriodSecured Debt PercentageDate of the Closing through and including December
31, 202155%At any time after December 31, 202145%

or (y) if the Company fails to deliver the financial statements and related
Officer’s Certificate as and when required pursuant to Section 7.1 and Section
7.2 with respect to any applicable period, then the applicable per annum rate of
interest on each Series of Notes shall be increased by an amount equal to 1.50%
per annum (the “Secured Debt Margin”) over the otherwise applicable rate of
interest on the Notes (which may be the Adjusted Interest Rate, if applicable).
Any increase in the applicable interest rate on the Notes resulting from a
change in the Secured Debt Percentage (as reflected in the most recently
delivered financial statements and the related Officer’s Certificate) or failure
to deliver financial statements and the related Officer’s Certificate as and
when required pursuant to Sections 7.1 and 7.2, as applicable, (i) shall become
effective from and including the last day of the fiscal quarter for which such
financial statements and related Officer’s Certificate have been delivered or
are due, as applicable, and (ii) shall terminate on the date the Company
delivers an Officer’s Certificate demonstrating the Secured Debt Percentage,
computed as of the date of such Officer’s Certificate, does not exceed the
percentage set forth opposite the applicable period above; provided that if the
Company fails to deliver financial statements and the related Officer’s
Certificate for any fiscal quarter as and when required pursuant to Sections 7.1
and 7.2, as applicable, but the Company subsequently delivers such financial
statements
-3-

--------------------------------------------------------------------------------



and the related Officer’s Certificate prior to the next succeeding Interest
Payment Date demonstrating that the Secured Debt Percentage did not (as of the
last day of such fiscal quarter) exceed the percentage set forth opposite the
applicable period above, then the Secured Debt Margin shall not apply for the
period from the last day of such fiscal quarter through the date on which such
Officer’s Certificate is delivered.
(d)Subject to clause (e) below, interest on each Series of Notes shall be
payable (i) semi-annually in arrears on the fourth day of each May and November
in each year (each such date an “Interest Payment Date”), commencing on the
first such date occurring after the date of issuance of such Series of Notes,
(ii) upon any prepayment with respect to such Series of Notes (to the extent
accrued on the amount being so prepaid) and (iii) on the Maturity Date for such
Series of Notes (or such other time as such Series of Notes becomes due and
payable pursuant to the terms herein or in the applicable Note of such Series,
whether by acceleration or otherwise).
(e)To the extent permitted by law, after the occurrence and during the
continuance of an Event of Default, the entire unpaid principal amount of each
Note of each Series and any overdue payment of interest and any overdue payment
of Make-Whole Amount (if any) in respect of such Note of such Series shall bear
interest at a per annum rate of interest equal to the Default Rate for such
Series, payable semi-annually as provided in clause (d) above or, at the option
of the registered holder of such Note, on demand.
Section 1.3Defined Terms. Certain capitalized and other terms used in this
Agreement are defined in Schedule A and, for purposes of this Agreement, the
rules of construction set forth in Section 22.4 shall govern.
Section 2.SALE AND PURCHASE OF NOTES.
Subject to the terms and conditions of this Agreement, the Company will issue
and sell to each Purchaser and each Purchaser will purchase from the Company, at
the Closing provided for in Section 3, Notes in the principal amount and in the
Series specified opposite or below such Purchaser’s name in the Purchaser
Schedule at the purchase price of 100% of the principal amount thereof. The
Purchasers’ obligations hereunder are several and not joint obligations and no
Purchaser shall have any liability to any Person for the performance or
non-performance of any obligation by any other Purchaser hereunder.
Section 3.CLOSING.
The sale and purchase of the Notes to be purchased by each Purchaser shall occur
at the offices of Akin Gump Strauss Hauer & Feld LLP, One Bryant Park, New York,
NY 10036-6745, at 10:00 a.m. New York City local time (or such other place and
time agreed by the Company and the Purchasers), at a closing on November 5, 2020
(the “Closing”). At the Closing, the Company will deliver to each Purchaser the
Notes of the Series to be purchased by such Purchaser in the form of a single
Note for such Series (or such greater number of Notes of each such Series in
denominations of at least $100,000 as such Purchaser may request), dated the
date of the Closing and registered in such Purchaser’s name (or in the name of
its nominee), against delivery by such Purchaser to the Company or its order of
immediately available funds in the
-4-

--------------------------------------------------------------------------------



amount of the purchase price therefor by wire transfer of immediately available
funds to the account of the Company set forth in the applicable funding
instructions delivered pursuant to Section 4.10. If at the Closing the Company
shall fail to tender such Notes to any Purchaser as provided above in this
Section 3, or any of the conditions specified in Section 4 shall not have been
fulfilled to the satisfaction of any Purchaser, such Purchaser shall, at its
election, be relieved of all further obligations under this Agreement, without
thereby waiving any rights such Purchaser may have by reason of such failure by
the Company to tender such Notes or any of the conditions specified in Section 4
not having been fulfilled to such Purchaser’s satisfaction.
Section 4.CONDITIONS TO CLOSING.
Section 4.1    Representations and Warranties. The representations and
warranties of the Company in this Agreement shall be correct when made at the
Closing.
Section 4.2    Performance; No Default. The Company shall have performed and
complied with all agreements and conditions contained in this Agreement required
to be performed or complied with by it prior to or at the Closing. Immediately
before and after giving effect to the issue and sale of the Notes at the Closing
(and the application of the proceeds thereof as contemplated by Section 5.14),
no Event of Default shall have occurred and be continuing and no Change in
Control shall have occurred.
Section 4.3    Certificates.
(a)Officer’s Certificate. The Company shall have delivered to such Purchaser an
Officer’s Certificate, dated the date of the Closing, certifying that the
conditions specified in Sections 4.1, 4.2 and 4.9 have been fulfilled.
(b)Secretary’s Certificate. Each of the Company and each Subsidiary Guarantor
shall have delivered to such Purchaser a certificate of its Secretary or
Assistant Secretary, dated the date of the Closing, certifying as to (i) the
resolutions attached thereto and other corporate or similar organizational
proceedings relating to the authorization, execution and delivery of the Notes
and this Agreement (in the case of the Company) and the Subsidiary Guaranty (in
the case of such Subsidiary Guarantor) and (ii) its respective organizational
documents as then in effect, certified (if applicable) by the Secretary of State
in the applicable jurisdiction of incorporation or formation. In addition, each
of the Company and each Subsidiary Guarantor shall have delivered to such
Purchaser a certificate of good standing or existence dated as of a recent date
from the Secretary of State of its state of incorporation or formation and each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to be so qualified would not reasonably be expected to have a Material
Adverse Effect.
Section 4.4    Opinions of Counsel. Such Purchaser shall have received customary
opinions in form and substance reasonably satisfactory to such Purchaser, dated
the date of the Closing, from (a) Dechert LLP, special counsel for the Company,
covering matters with respect to the Company and the Subsidiary Guarantors
incident to the transactions contemplated hereby as such Purchaser or its
counsel may reasonably request (and the Company hereby instructs its
-5-

--------------------------------------------------------------------------------



counsel to deliver such opinion to the Purchasers) and (b) from Akin Gump
Strauss Hauer & Feld LLP, the Purchasers’ special counsel in connection with
such transactions, covering such other matters incident to such transactions as
such Purchaser may reasonably request.
Section 4.5    Purchase Permitted By Applicable Law, Etc. On the date of the
Closing, the purchase of Notes by each Purchaser hereunder shall (i) be
permitted by the laws and regulations of each jurisdiction to which such
Purchaser is subject, without recourse to provisions (such as section 1405(a)(8)
of the New York Insurance Law) permitting limited investments by insurance
companies without restriction as to the character of the particular investment,
(ii) not violate any applicable law or regulation (including Regulation T, U or
X of the Board of Governors of the Federal Reserve System) and (iii) not subject
such Purchaser to any tax, penalty or liability under or pursuant to any
applicable law or regulation, which law or regulation was not in effect on the
date hereof. If requested by such Purchaser, such Purchaser shall have received
an Officer’s Certificate certifying as to such matters of fact as such Purchaser
may reasonably specify to enable such Purchaser to determine whether such
purchase is so permitted.
Section 4.6    Sale of Other Notes. Contemporaneously with the Closing, the
Company shall sell to each other Purchaser and each other Purchaser shall
purchase the Notes to be purchased by it at the Closing as specified in the
Purchaser Schedule.
Section 4.7    Payment of Special Counsel Fees. Without limiting Section 15.1,
the Company shall have paid on or before the date of the Closing the reasonable
and documented out-of-pocket fees, charges and disbursements of Akin Gump
Strauss Hauer & Feld LLP, as special counsel to the Purchasers, to the extent
reflected in a statement of such counsel rendered to the Company at least one
Business Day prior to the date of the Closing.
Section 4.8    Private Placement Number. A Private Placement Number issued by
CUSIP Global Services (in cooperation with the SVO) shall have been obtained for
each Series of the Notes.
Section 4.9    Changes in Corporate Structure. The Company shall not have
changed its jurisdiction of incorporation or organization, as applicable, or
been a party to any merger or consolidation or succeeded to all or any
substantial part of the liabilities of any other entity (in each case, other
than as permitted under Section 10.2), at any time following the date of the
most recent financial statements referred to in Schedule 5.5.
Section 4.10    Funding Instructions. At least three Business Days prior to the
date of the Closing, each Purchaser shall have received written instructions
signed by a Responsible Officer on letterhead of the Company specifying (i) the
name and address of the transferee bank, (ii) such transferee bank’s ABA number
and (iii) the account name and number into which the purchase price for the
applicable Series of Notes is to be deposited.
Section 4.11    Subsidiary Guaranty. Each Subsidiary of the Company listed on
Schedule 4.11 shall have executed and delivered the Subsidiary Guaranty.
-6-

--------------------------------------------------------------------------------



Section 4.12    Rating. The Purchasers shall have received evidence that the
Notes shall be rated “Baa3” (or its equivalent) or higher by a Rating Agency.
Section 4.13    Proceedings and Documents. All corporate and other proceedings
in connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be reasonably
satisfactory to such Purchaser and its special counsel, and such Purchaser and
its special counsel shall have received all such counterpart originals or
certified or other copies of such documents as such Purchaser or such special
counsel may reasonably request.
Section 5.REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
The Company represents and warrants to each Purchaser as of the date of the
Closing that:
Section 5.1    Organization; Power and Authority. The Company is a corporation
duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation, and is duly qualified as a foreign corporation
and is in good standing in each jurisdiction in which such qualification is
required by law, except where the failure to be so qualified or in good standing
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. The Company has the corporate power and authority to
own or hold under lease the properties it purports to own or hold under lease,
to transact the business it transacts and proposes to transact, to execute and
deliver this Agreement and the Notes and to perform the provisions hereof and
thereof.
Section 5.2    Authorization, Etc. This Agreement and the Notes have been duly
authorized by all necessary corporate action on the part of the Company, and
this Agreement constitutes, and upon execution and delivery thereof each Note
will constitute, a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
Section 5.3    Disclosure. (a) This Agreement and the financial statements
listed in Schedule 5.5 and the documents, certificates or other writings
delivered to the Purchasers by or on behalf of the Company (other than financial
projections, pro forma financial information and other forward-looking
information referenced in Section 5.3(b), information relating to third parties
and general economic information) prior to November 4, 2020 in connection with
the transactions contemplated hereby and identified in Schedule 5.3 (this
Agreement and such documents, certificates or other writings and such financial
statements delivered to the Purchasers being referred to, collectively, as the
“Disclosure Documents”), taken as a whole (and after taking into account all
updates thereto and the same having been delivered to the Purchasers), do not
contain any untrue statement of a material fact or omit to state any material
fact necessary to make the statements therein not misleading in light of the
circumstances under which they were made. Except as disclosed in the Disclosure
Documents, since December 31, 2019, there has been no change in the financial
condition, operations, business or properties of
-7-

--------------------------------------------------------------------------------



the Company or any Subsidiary except changes that would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. There
is no fact known to the Company that could reasonably be expected to have a
Material Adverse Effect that has not been set forth herein or in the Disclosure
Documents.
(b)    All financial projections, pro forma financial information and other
forward-looking information which has been delivered to the Purchasers by or on
behalf of the Company in connection with the transactions contemplated by this
Agreement are based upon good faith assumptions and, in the case of financial
projections and pro forma financial information, good faith estimates, in each
case, believed to be reasonable at the time made, it being recognized that (i)
such financial information as it relates to future events is subject to
significant uncertainty and contingencies (many of which are beyond the control
of the Company) and are therefore not to be viewed as fact, and (ii) actual
results during the period or periods covered by such financial information may
materially differ from the results set forth therein.
Section 5.4    Organization and Ownership of Shares of Subsidiaries; Affiliates.
(a) Schedule 5.4A contains (except as noted therein) complete and correct lists,
as of the date of the Closing, of the Company’s Subsidiaries, showing, as to
each Subsidiary, the name thereof, the jurisdiction of its organization, the
percentage of shares of each class of its capital stock or similar equity
interests outstanding owned by the Company and each other Subsidiary and whether
such Subsidiary is a Subsidiary Guarantor and the Company’s directors and senior
officers.
(b)    All of the outstanding shares of capital stock or similar equity
interests of each Subsidiary shown in Schedule 5.4A as being owned by the
Company and its Subsidiaries have been validly issued, and, to the extent
applicable, are fully paid and non-assessable and are owned by the Company or
another Subsidiary free and clear of any Lien that is prohibited by this
Agreement.
(c)    Each Subsidiary is a corporation or other legal entity duly organized,
validly existing and, where applicable, in good standing under the laws of its
jurisdiction of organization, and is duly qualified as a foreign corporation or
other legal entity and, where applicable, is in good standing in each
jurisdiction in which such qualification is required by law, except where the
failure to be so qualified or in good standing would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Each such
Subsidiary has the corporate or other power and authority to own or hold under
lease the properties it purports to own or hold under lease and to transact the
business it transacts and proposes to transact, except where the failure to do
so would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
(d)    No Subsidiary is subject to any legal, regulatory, contractual or other
restriction (other than the agreements listed on Schedule 5.4A and customary
limitations imposed by corporate law or similar statutes) restricting the
ability of such Subsidiary to pay dividends out of profits or make any other
similar distributions of profits to the Company or any of its Subsidiaries that
owns outstanding shares of capital stock or similar equity interests of such
Subsidiary.
-8-

--------------------------------------------------------------------------------



Section 5.5    Financial Statements. The Company has delivered to each Purchaser
copies of the financial statements of the Company and its Subsidiaries listed on
Schedule 5.5. All of such financial statements (including in each case the
related schedules and notes) fairly present in all material respects the
consolidated financial position of the Company and its Subsidiaries as of the
respective dates specified in such Schedule and the consolidated results of
their operations and cash flows for the respective periods so specified and have
been prepared in accordance with GAAP consistently applied throughout the
periods involved except as set forth in the notes thereto (subject, in the case
of any interim financial statements, to normal year-end adjustments and lack of
footnotes); provided that with respect to all or any portion of such financial
statements that are financial projections, pro forma financial information and
other forward-looking information, the Company represents only that such
information was prepared in good faith based upon assumptions and, in the case
of financial projections and pro forma financial information, good faith
estimates, in each case, believed to be reasonable at the time made.
Section 5.6    Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by the Company of this Agreement and the Notes will not
(i) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any property of the Company or
any Subsidiary under, any (A) indenture, mortgage, deed of trust, loan, purchase
or credit agreement, lease or any other agreement or instrument to which the
Company or any Subsidiary is bound or by which the Company or any Subsidiary or
any of their respective properties may be bound or affected or (B) the corporate
charter or by-laws of the Company, (ii) conflict with or result in a breach of
any of the terms, conditions or provisions of any order, judgment, decree or
ruling of any court, arbitrator or Governmental Authority applicable to the
Company or any Subsidiary or (iii) violate any provision of any statute or other
rule or regulation of any Governmental Authority applicable to the Company or
any Subsidiary, in each case, except where any of the foregoing (other than
clause (i)(B) above), individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.
Section 5.7    Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by the Company of this Agreement or the Notes, other than any filing required
under the Securities Exchange Act of 1934 or the rules or regulations
promulgated thereunder on Form 8-K, Form 10-Q or Form 10-K.
Section 5.8    Litigation; Observance of Agreements, Statutes and Orders. (a)
There are no actions, suits, investigations or proceedings pending or, to the
knowledge of the Company, threatened against or affecting the Company or any
Subsidiary or any property of the Company or any Subsidiary in any court or
before any arbitrator of any kind or before or by any Governmental Authority
that would, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
(b)    Neither the Company nor any Subsidiary is (i) in default under any
agreement or instrument to which it is a party or by which it is bound, (ii) in
violation of any order, judgment, decree or ruling of any court, any arbitrator
of any kind or any Governmental Authority or (iii) in
-9-

--------------------------------------------------------------------------------



violation of any applicable law, ordinance, rule or regulation of any
Governmental Authority (including Environmental Laws, the USA PATRIOT Act or any
of the other laws and regulations that are referred to in Section 5.16), which
default or violation would, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
Section 5.9    Taxes. The Company and its Subsidiaries have filed all federal
and state income and other material tax returns that are required to have been
filed in any jurisdiction, and have paid all taxes shown to be due and payable
on such returns and all other taxes and assessments levied upon them or their
properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent,
except for any taxes and assessments (i) the amount of which, individually or in
the aggregate, is not Material or (ii) the amount, applicability or validity of
which is currently being contested in good faith by appropriate proceedings and
with respect to which the Company or a Subsidiary, as the case may be, has
established adequate reserves in accordance with GAAP.
Section 5.10    Title to Property. The Company and its Subsidiaries have good
and sufficient title to their respective properties that individually or in the
aggregate are Material, including all such properties reflected in the most
recent audited balance sheet referred to in Section 5.5 or purported to have
been acquired by the Company or any Subsidiary after such date (except as sold
or otherwise disposed of as permitted by this Agreement), in each case free and
clear of Liens prohibited by this Agreement.
Section 5.11    Licenses, Permits, Etc. (a) The Company and its Subsidiaries own
or possess all licenses, permits, franchises, authorizations, patents,
copyrights, proprietary software, service marks, trademarks and trade names, or
rights thereto, that individually or in the aggregate are Material, without
known conflict with the rights of others, except for any such conflicts that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.
(b)    To the knowledge of the Company, no product or service of the Company or
any of its Subsidiaries infringes any license, permit, franchise, authorization,
patent, copyright, proprietary software, service mark, trademark, trade name or
other right owned by any other Person, except for any such infringements that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.
(c)    To the knowledge of the Company, there is no Material violation by any
Person of any right of the Company or any of its Subsidiaries with respect to
any license, permit, franchise, authorization, patent, copyright, proprietary
software, service mark, trademark, trade name or other right owned or used by
the Company or any of its Subsidiaries.
Section 5.12    Compliance with Employee Benefit Plans.
(a)    The Company and each ERISA Affiliate have operated and administered each
Plan in compliance with all applicable laws except for such instances of
noncompliance as have not resulted in and would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.
Neither the Company nor any ERISA Affiliate has incurred any liability pursuant
to
-10-

--------------------------------------------------------------------------------



Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to employee benefit plans (as defined in section 3 of ERISA), and no
event, transaction or condition has occurred or exists that could, individually
or in the aggregate, reasonably be expected to result in the incurrence of any
such liability by the Company or any ERISA Affiliate, or in the imposition of
any Lien on any of the rights, properties or assets of the Company or any ERISA
Affiliate, in either case pursuant to Title I or IV of ERISA or to section
430(k) of the Code or to any such penalty or excise tax provisions under the
Code or federal law or section 4068 of ERISA or by the granting of a security
interest in connection with the amendment of a Plan, other than such liabilities
or Liens as would not be individually or in the aggregate Material.
(b)    The present value of the aggregate benefit liabilities under each of the
Plans (other than Multiemployer Plans), determined as of the end of such Plan’s
most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities, except as would not reasonably be
expected to result in a Material Adverse Effect. The term “benefit liabilities”
has the meaning specified in section 4001 of ERISA and the terms “current value”
and “present value” have the meaning specified in section 3 of ERISA.
(c)    The Company and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material.
(d)    The expected postretirement benefit obligation (determined as of the last
day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Accounting Standards Codification Topic
715-60, without regard to liabilities attributable to continuation coverage
mandated by section 4980B of the Code) of the Company and its Subsidiaries is
not Material.
(e)    The execution and delivery of this Agreement and the issuance and sale of
the Notes hereunder will not involve any transaction that is subject to the
prohibitions of section 406(a) of ERISA or in connection with which a tax could
be imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The representation
by the Company to each Purchaser in the first sentence of this Section 5.12(e)
is made in reliance upon and subject to the accuracy of such Purchaser’s
representation in Section 6.2 as to the sources of the funds to be used to pay
the purchase price of the Notes to be purchased by such Purchaser.
(f)    The Company and its Subsidiaries do not have any Non-U.S. Plans.
Section 5.13    Private Offering by the Company. Neither the Company nor anyone
acting on its behalf has offered the Notes or any substantially similar debt
Securities for sale to, or solicited any offer to buy the Notes or any
substantially similar debt Securities from, or otherwise approached or
negotiated in respect thereof with, any Person other than the Purchasers and not
more than 25 other Institutional Investors (as defined in clause (c) of the
definition thereof), each of which has been offered the Notes at a private sale
for investment. Neither the Company nor anyone acting on its behalf has taken,
or will take, any action that would subject the issuance or sale of the Notes to
the registration requirements of section 5 of the Securities Act or to the
registration requirements of any Securities or blue sky laws of any applicable
jurisdiction.
-11-

--------------------------------------------------------------------------------



Section 5.14    Use of Proceeds; Margin Regulations. The Company will apply the
proceeds of the sale of the Notes hereunder for the general corporate purposes
of the Company and its Subsidiaries, including to make investments and make
distributions permitted by this Agreement. No part of the proceeds from the sale
of the Notes hereunder will be used, directly or indirectly, for the purpose of
buying or carrying any margin stock within the meaning of Regulation U of the
Board of Governors of the Federal Reserve System (12 CFR 221), or for the
purpose of buying or carrying or trading in any Securities under such
circumstances as to involve the Company in a violation of Regulation X of said
Board (12 CFR 224) or to involve any broker or dealer in a violation of
Regulation T of said Board (12 CFR 220). Margin stock does not constitute more
than 25% of the value of the consolidated assets of the Company and its
subsidiaries and the Company does not have any present intention that margin
stock will constitute more than 25% of the value of such assets. As used in this
Section, the terms “margin stock” and “purpose of buying or carrying” shall have
the meanings assigned to them in said Regulation U.
Section 5.15    Existing Indebtedness; Future Liens. (a) Except as described
therein, Schedule 5.15 sets forth a complete and correct list of all outstanding
Indebtedness of the Company and its Subsidiaries in an aggregate principal
amount exceeding $10,000,000 as of November 4, 2020 (including descriptions of
the obligors and obligees, principal amounts outstanding, any collateral
therefor and any Guaranty thereof), since which date there has been no Material
change in the amounts, interest rates, sinking funds, installment payments or
maturities of such Indebtedness . The Company is not in default in the payment
of any principal or interest on the Specified Credit Facility or any other
Material Indebtedness and, to the knowledge of the Company, no event or
condition exists with respect to the Specified Credit Facility or any other
Material Indebtedness that would permit (or that with notice or the lapse of
time, or both, would permit) one or more Persons to cause the Specified Credit
Facility or such other Material Indebtedness, as applicable, to become due and
payable before its stated maturity or before its regularly scheduled dates of
payment.
(b)    [Reserved].
(c)    Neither the Company nor any Subsidiary is a party to, or otherwise
subject to any provision contained in, any instrument evidencing Indebtedness of
the Company or such Subsidiary, any agreement relating thereto or any other
agreement (including its charter or any other organizational document) which
limits the amount of, or otherwise imposes restrictions on the incurring of,
Indebtedness of the Company, except as disclosed in Schedule 5.15.
Section 5.16    Foreign Assets Control Regulations, Etc. (a) Neither the Company
nor any Controlled Entity (i) is a Blocked Person, (ii) has been notified that
its name appears or may in the future appear on a State Sanctions List or (iii)
is a target of sanctions that have been imposed by the United Nations or the
European Union.
(b)    Neither the Company nor any Controlled Entity (i) has violated, been
found in violation of, or been charged or convicted under, any applicable U.S.
Economic Sanctions Laws, Anti-Money Laundering Laws or Anti-Corruption Laws or
(ii) to the Company’s knowledge, is under investigation by any Governmental
Authority for possible violation of any U.S. Economic Sanctions Laws, Anti-Money
Laundering Laws or Anti-Corruption Laws.
-12-

--------------------------------------------------------------------------------



(c)    No part of the proceeds from the sale of the Notes hereunder:
(i)    constitutes or will constitute funds obtained on behalf of any Blocked
Person or will otherwise be used by the Company or any Controlled Entity,
directly or indirectly, (A) in connection with any investment in, or any
transactions or dealings with, any Blocked Person, (B) for any purpose that
would cause any Purchaser to be in violation of any U.S. Economic Sanctions Laws
or (C) otherwise in violation of any U.S. Economic Sanctions Laws;
(ii)    will be used, directly or indirectly, in violation of, or cause any
Purchaser to be in violation of, any applicable Anti-Money Laundering Laws; or
(iii)    will be used, directly or indirectly, for the purpose of making any
improper payments, including bribes, to any Governmental Official or commercial
counterparty in order to obtain, retain or direct business or obtain any
improper advantage, in each case which would be in violation of, or cause any
Purchaser to be in violation of, any applicable Anti-Corruption Laws.
(d)    The Company has established procedures and controls which it reasonably
believes are adequate (and otherwise comply with applicable law) to ensure that
the Company and each Controlled Entity is and will continue to be in compliance
with all applicable U.S. Economic Sanctions Laws, Anti-Money Laundering Laws and
Anti-Corruption Laws.
Section 5.17    Environmental Matters. (a) Neither the Company nor any
Subsidiary has knowledge of or received written notice of any claim and no
proceeding has been instituted asserting any claim against the Company or any of
its Subsidiaries or with respect to any real property now or formerly owned,
leased or operated by any of them, alleging any damage to the environment or
violation of any Environmental Laws, except, in each case, such as would not
reasonably be expected to result in a Material Adverse Effect.
(b)    Neither the Company nor any Subsidiary has knowledge of any facts which
would reasonably be expected to give rise to any claim, public or private, of
violation of or liability under Environmental Laws by the Company or any
Subsidiary, except, in each case, such as would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.
(c)    Neither the Company nor any Subsidiary has handled, stored, or disposed
of any Hazardous Materials on real properties now or formerly owned, leased or
operated by any of them in a manner which has violated any Environmental Law
that would, individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect.
(d)    Neither the Company nor any Subsidiary has had a release of any Hazardous
Materials in a manner which has or would reasonably be expected to give rise to
liability under any Environmental Law that would, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.
Section 5.18    Investment Company Act. (a) The Company has elected to be
regulated as a “business development company” within the meaning of the
Investment Company Act and qualifies as a RIC.
-13-

--------------------------------------------------------------------------------



(b)    The business and other activities of the Company and its Subsidiaries,
including the execution and delivery of this Agreement and the Subsidiary
Guaranty, the issuance of the Notes hereunder, the application of the proceeds
and repayment thereof by the Company and the consummation of the transactions
contemplated by this Agreement, the Notes and the Subsidiary Guaranty do not
result in a violation or breach in any material respect of the provisions of the
Investment Company Act or any rules, regulations or orders issued by the SEC
thereunder, in each case that are applicable to the Company and its
Subsidiaries.
(c)    The Company is in compliance in all respects with the Investment
Policies, except to the extent that the failure to comply therewith would not
reasonably be expected to have a Material Adverse Effect.
Section 5.19    Priority of Obligations. The payment obligations of the Company
under this Agreement and the Notes, and the payment obligations of any
Subsidiary Guarantor under the Subsidiary Guaranty, rank at least pari passu,
without preference or priority, with all other unsecured and unsubordinated
Indebtedness of the Company and such Subsidiary Guarantor, as applicable.
Section 6.REPRESENTATIONS OF THE PURCHASERS.
Section 6.1    Purchase for Investment. Each Purchaser severally represents that
it is purchasing the Notes for its own account or for one or more separate
accounts maintained by such Purchaser or for the account of one or more pension
or trust funds and not with a view to the distribution thereof, provided that
the disposition of such Purchaser’s or their property shall at all times be
within such Purchaser’s or their control. Each Purchaser understands that the
Notes have not been registered under the Securities Act and may be resold only
if registered pursuant to the provisions of the Securities Act or if an
exemption from registration is available, except under circumstances where
neither such registration nor such an exemption is required by law, and that the
Company is not required to register the Notes.
Section 6.2    Source of Funds. Each Purchaser severally represents that at
least one of the following statements is an accurate representation as to each
source of funds (a “Source”) to be used by such Purchaser to pay the purchase
price of the Notes to be purchased by such Purchaser hereunder:
(a)    the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
NAIC (the “NAIC Annual Statement”)) for the general account contract(s) held by
or on behalf of any employee benefit plan together with the amount of the
reserves and liabilities for the general account contract(s) held by or on
behalf of any other employee benefit plans maintained by the same employer (or
affiliate thereof as defined in PTE 95-60) or by the same employee organization
in the general account do not exceed 10% of the total reserves and liabilities
of the general account (exclusive of separate account liabilities) plus surplus
as set forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or
-14-

--------------------------------------------------------------------------------



(b)the Source is a separate account that is maintained solely in connection with
such Purchaser’s fixed contractual obligations under which the amounts payable,
or credited, to any employee benefit plan (or its related trust) that has any
interest in such separate account (or to any participant or beneficiary of such
plan (including any annuitant)) are not affected in any manner by the investment
performance of the separate account; or
(c)    the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (ii) a bank collective investment fund, within
the meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or
(d)    the Source constitutes assets of an “investment fund” (within the meaning
of Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM
and (ii) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Company in writing pursuant to this clause (d);
or
(e)    the Source constitutes assets of a “plan(s)” (within the meaning of Part
IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or
(f)    the Source is a governmental plan; or
(g)    the Source is one or more employee benefit plans, or a separate account
or trust fund comprised of one or more employee benefit plans, each of which has
been heretofore identified to the Company in writing pursuant to this clause
(f); or
-15-

--------------------------------------------------------------------------------



(h)    the Source does not include assets of any employee benefit plan, other
than a plan that is not subject to ERISA or Section 4975 of the Code.
As used in this Section 6.2, the terms “employee benefit plan” and “separate
account” shall have the respective meanings assigned to such terms in section 3
of ERISA.
Section 6.3    Investment Experience; Access to Information. Each Purchaser (a)
is an “accredited investor” as defined in Rule 501(a) of Regulation D
promulgated under the Securities Act and an “Institutional Account” as defined
in FINRA Rule 4512(c), (b) either alone or together with its representatives has
such knowledge and experience in financial and business matters as to be capable
of evaluating the merits and risks of this investment and make an informed
decision to so invest, and has so evaluated the risks and merits of such
investment, (c) has the ability to bear the economic risks of this investment
and can afford a complete loss of such investment, (d) understands the terms of
and risks associated with the purchase of the Notes, including, without
limitation, a lack of liquidity, pricing availability and risks associated with
the industry in which the Company operates, (e) has had the opportunity to
review (i) the Disclosure Documents, (ii) the Annual Report on Form 10-K for the
Company for the fiscal year ended December 31, 2019 and (iii) such other
disclosure regarding the Company, its business, its management and its financial
affairs and condition as such Purchaser has determined to be necessary in
connection with the purchase of the Notes, and (f) has had an opportunity to ask
such questions and make such inquiries concerning the conditions of the offering
of the Notes, the Company, its business, the management and its financial
affairs and condition, and has had an opportunity to review the Company’s
facilities, in each case Purchaser has deemed appropriate in connection with
such purchase and to receive satisfactory answers to such questions and
inquiries.
Section 6.4    Authorization. Each Purchaser has full power and authority to
enter into this Agreement. This Agreement, when executed and delivered by such
Purchaser, will constitute valid and legally binding obligations of such
Purchaser, enforceable in accordance with their terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance and any other laws of general application affecting enforcement of
creditors’ rights generally, and as limited by laws relating to the availability
of specific performance, injunctive relief or other equitable remedies.
Section 6.5    Restricted Securities. Each Purchaser understands that the Notes
have not been, and will not be, registered under the Securities Act by reason of
a specific exemption from the registration provisions of the Securities Act
which depends upon, among other things, the bona fide nature of the investment
intent and the accuracy of each Purchaser’s representations as expressed herein.
Each Purchaser understands that the Notes are “restricted securities” under
applicable U.S. federal and state securities laws and that, pursuant to these
laws, each Purchaser must hold the Notes indefinitely unless they are registered
with the SEC and qualified by state authorities, or an exemption from such
registration and qualification requirements is available. Each Purchaser
acknowledges that the Company has no obligation to register or qualify the Notes
for resale. Each Purchaser further acknowledges that if an exemption from
registration or qualification is available, it may be conditioned on various
requirements including, but not limited to, the time and manner of sale, the
holding period for the
-16-

--------------------------------------------------------------------------------



Notes, and on requirements relating to the Company which are outside of such
Purchaser’s control, and which the Company is under no obligation and may not be
able to satisfy.
Section 6.6    No Public Market. Each Purchaser understands that no public
market now exists for the Notes, and that the Company has made no assurances
that a public market will ever exist for the Notes.
Section 6.7    Legends. Each Purchaser understands that the Notes may be notated
with one or both of the following legends:
(a)    “THE NOTE REPRESENTED HEREBY HAS NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AND HAS BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN
CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH TRANSFER MAY BE
EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR UNLESS
AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933 IS AVAILABLE.”
(b)    Any legend required by the securities laws of any state to the extent
such laws are applicable to the Notes represented by the certificate, instrument
or book entry so legended.
Section 7.INFORMATION AS TO COMPANY.
Section 7.1    Financial and Business Information. The Company shall deliver to
each holder of a Note that is an Institutional Investor:
(a)    Quarterly Statements — within 60 days (or such shorter period as is the
earlier of (x) 15 days greater than the period applicable to the filing of the
Company’s Quarterly Report on Form 10-Q (the “Form 10-Q”) with the SEC
regardless of whether the Company is subject to the filing requirements thereof
and (y) the date by which such financial statements are required to be delivered
under the Specified Credit Facility or the date on which such financial
statements are delivered under the Specified Credit Facility if such delivery
occurs earlier than such required delivery date) after the end of each quarterly
fiscal period in each fiscal year of the Company (other than the last quarterly
fiscal period of each such fiscal year), duplicate copies of:
(i)    a consolidated balance sheet of the Company and its consolidated
subsidiaries as at the end of such quarter, and
(ii)    consolidated statements of operations, changes in net assets and cash
flows of the Company and its consolidated subsidiaries, for such quarter and (in
the case of the consolidated statements of operations for the second and third
quarters) for the portion of the fiscal year ending with such quarter,
setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally
(other than absence of footnotes and
-17-

--------------------------------------------------------------------------------



year-end adjustments), and certified by a Senior Financial Officer as fairly
presenting, in all material respects, the financial position of the Company and
its consolidated subsidiaries being reported on and their results of operations
and cash flows, subject to changes resulting from year-end adjustments;
(b)    Annual Statements — within 105 days (or such shorter period as is the
earlier of (x) 15 days greater than the period applicable to the filing of the
Company’s Annual Report on Form 10-K (the “Form 10-K”) with the SEC regardless
of whether the Company is subject to the filing requirements thereof and (y) the
date by which such financial statements are required to be delivered under the
Specified Credit Facility or the date on which such financial statements are
delivered under the Specified Credit Facility if such delivery occurs earlier
than such required delivery date) after the end of each fiscal year of the
Company, duplicate copies of:
(i)    a consolidated balance sheet of the Company and its consolidated
subsidiaries as at the end of such year, and
(ii)    consolidated statements of operations, changes in net assets and cash
flows of the Company and its consolidated subsidiaries for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon (without a “going concern” qualification or
similar exception as to the Company and without any explanatory paragraph or
paragraph of emphasis with respect to any going concern (other than as a result
of the impending maturity under any credit document of the Company, including
this Agreement and the Notes) and without any qualification or exception as to
the scope of the audit on which such opinion is based) of independent public
accountants of recognized national standing, which opinion shall state that such
financial statements present fairly, in all material respects, the financial
position of the companies being reported upon and their results of operations
and cash flows and have been prepared in conformity with GAAP, and that the
examination of such accountants in connection with such financial statements has
been made in accordance with generally accepted auditing standards, and that
such audit provides a reasonable basis for such opinion in the circumstances;
(c)    SEC and Other Reports — promptly after their becoming available, one copy
of (i) each financial statement, report, notice, proxy statement or similar
document sent by the Company or any Subsidiary to its public Securities holders
generally, and (ii) each regular or periodic report, each registration statement
(without exhibits except as expressly requested by such holder), and each
prospectus and all amendments thereto filed by the Company or any Subsidiary
with the SEC and of all press releases and other statements made available
generally by the Company or any Subsidiary to the public concerning developments
that are Material;
(d)    Notice of Event of Default — promptly, and in any event within 5 Business
Days, after a Responsible Officer becoming aware of the existence of any Event
of Default or that any Person (other than a Purchaser or a holder of a Note
(except with respect to any claimed default of the type referred to in Section
11(a) or 11(b) provided by any single holder of a Note)) has
-18-

--------------------------------------------------------------------------------



given any notice or taken any action with respect to a claimed default hereunder
or that any Person (other than a Purchaser or a holder of a Note) has given any
notice or taken any action with respect to a claimed default of the type
referred to in Section 11(f), a written notice specifying the nature and period
of existence thereof and what action the Company is taking or proposes to take
with respect thereto;
(e)    Notices from Governmental Authority — promptly, and in any event within
30 days of receipt thereof, copies of any notice to the Company or any
Subsidiary from any Governmental Authority relating to any order, ruling,
statute or other law or regulation that would reasonably be expected to have a
Material Adverse Effect;
(f)    Resignation or Replacement of Auditors — within 10 days following the
date on which the Company’s auditors resign or the Company elects to change
auditors, as the case may be, notification thereof, together with such further
information as the Required Holders may request;
(g)    Employee Benefits Matters — promptly, and in any event within 5 days
after a Responsible Officer becoming aware of any of the following, a written
notice setting forth the nature thereof and the action, if any, that the Company
or an ERISA Affiliate proposes to take with respect thereto:
    (i)    with respect to any Plan, any reportable event, as defined in
section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date hereof;
    (ii)    the taking by the PBGC of steps to institute, or the threatening by
the PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan;
    (iii)    any event, transaction or condition that could result in the
incurrence of any liability by the Company or any ERISA Affiliate pursuant to
Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to employee benefit plans, or in the imposition of any Lien on any of
the rights, properties or assets of the Company or any ERISA Affiliate pursuant
to Title I or IV of ERISA or such penalty or excise tax provisions, if such
liability or Lien, taken together with any other such liabilities or Liens then
existing, could reasonably be expected to have a Material Adverse Effect; or
    (iv)    receipt of notice of the imposition of a Material financial penalty
(which for this purpose shall mean any tax, penalty or other liability, whether
by way of indemnity or otherwise) with respect to one or more Non-U.S. Plans;
and
(h)    Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or any of its Subsidiaries or relating to
the ability of the Company to perform its
-19-

--------------------------------------------------------------------------------



obligations hereunder and under the Notes as from time to time may be reasonably
requested by the Required Holders, in each case to the extent reasonably
available to the Company.
Section 7.2    Officer’s Certificate. Each set of financial statements delivered
to a holder of a Note pursuant to Section 7.1(a) or Section 7.1(b) shall be
accompanied by a certificate of a Senior Financial Officer:
(a)    Covenant Compliance — setting forth the information from such financial
statements that is required in order to establish (i) whether the Company was in
compliance with the requirements of Section 10.6 during the quarterly or annual
period covered by the financial statements then being furnished (including with
respect to each such provision that involves mathematical calculations, the
information from such financial statements that is required to perform such
calculations) and detailed calculations of the maximum or minimum amount, ratio
or percentage, as the case may be, permissible under the terms of such Section,
and the calculation of the amount, ratio or percentage then in existence and
(ii) the Secured Debt Percentage during the quarterly or annual period covered
by the financial statements then being furnished and reasonably detailed
calculations thereof. In the event that the Company or any Subsidiary has made
an election to measure any financial liability using fair value (which election
is being disregarded for purposes of determining compliance with this Agreement
pursuant to Section 22.2) as to the period covered by any such financial
statement, such Senior Financial Officer’s certificate as to such period shall
include a reconciliation from GAAP with respect to such election;
(b)    Event of Default — certifying that such Senior Financial Officer has
reviewed the relevant terms hereof and has made, or caused to be made, under his
or her supervision, a review of the transactions and conditions of the Company
and its Subsidiaries from the beginning of the quarterly or annual period
covered by the statements then being furnished to the date of the certificate
and that such review shall not have disclosed the existence during such period
of any other condition or event that constitutes an Event of Default or, if any
such condition or event existed or exists (including any such event or condition
resulting from the failure of the Company or any Subsidiary to comply with any
Environmental Law), specifying the nature and period of existence thereof and
what action the Company shall have taken or proposes to take with respect
thereto; and
(c)    Subsidiary Guarantors – setting forth a statement of any changes to the
list of all Subsidiaries that are Subsidiary Guarantors since the most recent
statement delivered pursuant to this Section 7.2(c) and certifying that each
Subsidiary that is required to be a Subsidiary Guarantor pursuant to Section 9.7
is a Subsidiary Guarantor, in each case, as of the date of such certificate of
Senior Financial Officer.
Section 7.3    Visitation. The Company shall permit the representatives of each
holder of a Note:
(a)    No Default — if no Event of Default then exists and is continuing, at the
expense of such holder and upon at least 10 Business Days’ prior notice to the
Company, to visit the principal executive office of the Company, to discuss the
affairs, finances and accounts of the
-20-

--------------------------------------------------------------------------------



Company and its Subsidiaries with the Company’s officers, and (with the consent
of the Company, which consent will not be unreasonably withheld and so long as a
Senior Financial Officer or his or her delegee is present during such
discussions) its independent public accountants, and (with the consent of the
Company, which consent will not be unreasonably withheld) to visit the other
offices of the Company and each Subsidiary, all at such reasonable times and as
often as may be reasonably requested in writing; provided, that such visitation
rights set forth in this clause (a) may only be exercised once per calendar year
for all holders of the Notes collectively; and
(b)    Default — if an Event of Default then exists and is continuing, at the
expense of the Company and upon at least 10 Business Days’ prior notice to the
Company, to visit and inspect any of the offices or properties of the Company or
any Subsidiary, to examine all their respective books of account, records,
reports and other papers, to make copies and extracts therefrom, and to discuss
their respective affairs, finances and accounts with their respective officers
and independent public accountants (and by this provision the Company authorizes
said accountants to discuss the affairs, finances and accounts of the Company
and its Subsidiaries so long as a Senior Financial Officer or his or her delegee
is present during such discussions), all at such reasonable times and as often
as may be reasonably requested.
Section 7.4    Electronic Delivery. Financial statements, opinions of
independent certified public accountants, other information and Officer’s
Certificates that are required to be delivered by the Company pursuant to
Sections 7.1(a), (b) or (c) and Section 7.2 shall be deemed to have been
delivered if the Company satisfies any of the following requirements with
respect thereto:
(a)    such financial statements satisfying the requirements of Section 7.1(a)
or (b) and related Officer’s Certificate satisfying the requirements of Section
7.2 and any other information required under Section 7.1(c) are delivered to
each holder of a Note by e-mail at the e-mail address set forth in such holder’s
Purchaser Schedule or as communicated from time to time in a separate writing
delivered to the Company;
(b)the Company shall have timely filed such Form 10-Q or Form 10-K, satisfying
the requirements of Section 7.1(a) or Section 7.1(b), as the case may be, with
the SEC on EDGAR;
(c)the Company shall have timely filed any of the items referred to in Section
7.1(c) with the SEC on EDGAR;
provided however, that in no case shall access to such financial statements and
other information and Officer’s Certificates be conditioned upon any waiver or
other agreement or consent (other than confidentiality provisions consistent
with Section 20 of this Agreement); provided further, that, in the case of
clauses (b) and (c) above, the Company shall have given each holder of a Note
written notice, which may be by e-mail or in accordance with Section 18, of such
posting or filing in connection with each delivery; provided further, that upon
request of any holder to receive paper copies of such forms, financial
statements, other information and Officer’s Certificates or to receive them by
e-mail, the Company will promptly e-mail them or deliver such paper copies, as
the case may be, to such holder.
-21-

--------------------------------------------------------------------------------



Section 8.PAYMENT AND PREPAYMENT OF THE NOTES.
Section 8.1    Maturity. As provided therein, the entire unpaid principal
balance of each Note of each Series shall be due and payable on the Maturity
Date thereof.
Section 8.2    Optional Prepayments with Make-Whole Amount. The Company may, at
its option, upon notice as provided below, prepay at any time all, or from time
to time any part of, the Notes, in an amount not less than 10% of the aggregate
principal amount of the Notes then outstanding in the case of a partial
prepayment, at 100% of the principal amount so prepaid, and the Make-Whole
Amount determined for the prepayment date with respect to such principal amount.
The Company will give each holder of Notes written notice of each optional
prepayment under this Section 8.2 not less than 10 days and not more than 60
days prior to the date fixed for such prepayment unless the Company and the
Required Holders agree to another time period pursuant to Section 17. Each such
notice shall specify such date (which shall be a Business Day), the aggregate
principal amount of the Notes to be prepaid on such date, the principal amount
of each Note held by such holder to be prepaid (determined in accordance with
Section 8.3), and the interest to be paid on the prepayment date with respect to
such principal amount being prepaid, and shall be accompanied by a certificate
of a Senior Financial Officer as to the estimated Make-Whole Amount for each
Series of Notes due in connection with such prepayment (calculated as if the
date of such notice were the date of the prepayment), setting forth the details
of such computation. Two Business Days prior to such prepayment, the Company
shall deliver to each holder of Notes a certificate of a Senior Financial
Officer specifying the calculation of such Make-Whole Amount for each Series of
Notes as of the specified prepayment date.
Section 8.3    Allocation of Partial Prepayments. In the case of each partial
prepayment of the Notes pursuant to Section 8.2, the principal amount of the
Notes to be prepaid shall be allocated among all of the Notes (regardless of
Series) at the time outstanding in proportion, as nearly as practicable, to the
respective unpaid principal amounts thereof not theretofore called for
prepayment. Notwithstanding anything contained herein, the Company may, at any
time within the 6-month period prior to the Maturity Date of any Series of
Notes, prepay all of the outstanding Notes of such Series pursuant to Section
8.2 without payment of any Make-Whole Amount (as provided in clause (ii) of the
definition thereof in Section 8.6) and, so long as no Default or Event of
Default then exists or would result therefrom, without a pro rata prepayment of
any other Series of Notes at the time outstanding.
Section 8.4    Maturity; Surrender, Etc. In the case of each prepayment of Notes
pursuant to this Section 8, the principal amount of each Note to be prepaid
shall mature and become due and payable on the date fixed for such prepayment,
together with interest on such principal amount accrued to such date and the
applicable Make-Whole Amount, if any. From and after such date, unless the
Company shall fail to pay such principal amount when so due and payable,
together with the interest and Make-Whole Amount, if any, as aforesaid, interest
on such principal amount shall cease to accrue. Any Note paid or prepaid in full
shall be surrendered to the Company and cancelled and shall not be reissued, and
no Note shall be issued in lieu of any prepaid principal amount of any Note.
-22-

--------------------------------------------------------------------------------



Section 8.5    Purchase of Notes. The Company will not and will not permit any
Affiliate to purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes except upon the payment or prepayment
of the Notes in accordance with this Agreement and the Notes. The Company will
promptly cancel all Notes acquired by it or any Affiliate pursuant to any
payment or prepayment of Notes pursuant to this Agreement and no Notes may be
issued in substitution or exchange for any such Notes.
Section 8.6    Make-Whole Amount.
The term “Make-Whole Amount” means, with respect to any Note of any Series, (i)
for the period beginning on the date of the Closing and ending on the date that
is six (6) months prior to the Maturity Date for such Note, an amount equal to
the excess, if any, of the Discounted Value of the Remaining Scheduled Payments
with respect to the Called Principal of such Note over the amount of such Called
Principal and (ii) after the date that is six (6) months prior to the Maturity
Date for such Note, zero; provided that the Make-Whole Amount may in no event be
less than zero. The Make-Whole Amount shall be computed without giving effect to
the Adjusted Interest Rate or the Secured Debt Margin. For the purposes of
determining the Make-Whole Amount with respect to any Series of Notes, the
following terms have the following meanings:
“Called Principal” means, with respect to any Note of any Series, the principal
of such Note that is to be prepaid pursuant to Section 8.2 or has become or is
declared to be immediately due and payable pursuant to Section 12.1, as the
context requires.
“Discounted Value” means, with respect to the Called Principal of any Note of
any Series, the amount obtained by discounting all Remaining Scheduled Payments
with respect to such Called Principal from their respective scheduled due dates
to the Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.
“Reinvestment Yield” means, with respect to the Called Principal of any Note of
any Series, the sum of (a) 0.50% plus (b) the yield to maturity implied by the
“Ask Yield(s)” reported as of 10:00 a.m. (New York City time) on the second
Business Day preceding the Settlement Date with respect to such Called
Principal, on the display designated as “Page PX1” (or such other display as may
replace Page PX1) on Bloomberg Financial Markets for the most recently issued
actively traded on-the-run U.S. Treasury securities (“Reported”) having a
maturity equal to the Remaining Average Life of such Called Principal as of such
Settlement Date. If there are no such U.S. Treasury securities Reported having a
maturity equal to such Remaining Average Life, then such implied yield to
maturity will be determined by (i) converting U.S. Treasury bill quotations to
bond equivalent yields in accordance with accepted financial practice and (ii)
interpolating linearly between the “Ask Yields” Reported for the applicable most
recently issued actively traded on-the-run U.S. Treasury securities with the
maturities (1) closest to and greater than such Remaining Average Life and (2)
closest to and less than such Remaining Average Life. The Reinvestment Yield
shall be rounded to the number of decimal places as appears in the interest rate
of the applicable Note.
-23-

--------------------------------------------------------------------------------



If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Note, the sum of (x) 0.50%
plus (y) the yield to maturity implied by the U.S. Treasury constant maturity
yields reported, for the latest day for which such yields have been so reported
as of the second Business Day preceding the Settlement Date with respect to such
Called Principal, in Federal Reserve Statistical Release H.15 (or any comparable
successor publication) for the U.S. Treasury constant maturity having a term
equal to the Remaining Average Life of such Called Principal as of such
Settlement Date. If there is no such U.S. Treasury constant maturity having a
term equal to such Remaining Average Life, such implied yield to maturity will
be determined by interpolating linearly between (1) the U.S. Treasury constant
maturity so reported with the term closest to and greater than such Remaining
Average Life and (2) the U.S. Treasury constant maturity so reported with the
term closest to and less than such Remaining Average Life. The Reinvestment
Yield shall be rounded to the number of decimal places as appears in the
interest rate of the applicable Note.
“Remaining Average Life” means, with respect to any Called Principal of any Note
of any Series, the number of years obtained by dividing (i) such Called
Principal into (ii) the sum of the products obtained by multiplying (a) the
principal component of each Remaining Scheduled Payment with respect to such
Called Principal by (b) the number of years, computed on the basis of a 360-day
year comprised of twelve 30-day months and calculated to two decimal places,
that will elapse between the Settlement Date with respect to such Called
Principal and the scheduled due date of such Remaining Scheduled Payment.
“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note of any Series, all payments of such Called Principal and interest
thereon that would be due after the Settlement Date with respect to such Called
Principal if no payment of such Called Principal were made prior to its
scheduled due date, provided that if such Settlement Date is not a date on which
interest payments are due to be made under the Notes, then the amount of the
next succeeding scheduled interest payment will be reduced by the amount of
interest accrued to such Settlement Date and required to be paid on such
Settlement Date pursuant to Section 8.2 or Section 12.1.
“Settlement Date” means, with respect to the Called Principal of any Note of any
Series, the date on which such Called Principal is to be prepaid pursuant to
Section 8.2 or has become or is declared to be immediately due and payable
pursuant to Section 12.1, as the context requires.
Section 8.7    Payments Due on Non-Business Days. Anything in this Agreement or
the Notes to the contrary notwithstanding, (x) except as set forth in clause
(y), any payment of interest on any Note that is due on a date that is not a
Business Day shall be made on the next succeeding Business Day without including
the additional days elapsed in the computation of the interest payable on such
next succeeding Business Day; and (y) any payment of principal of or Make-Whole
Amount on, any Note (including principal due on the Maturity Date of such Note)
that is due on a date that is not a Business Day shall be made on the next
succeeding Business Day and shall include the additional days elapsed in the
computation of interest payable on such next succeeding Business Day.
-24-

--------------------------------------------------------------------------------



Section 8.8    Change in Control.
(a)    Notice of Change in Control. The Company will, within fifteen Business
Days after any Responsible Officer has knowledge of the occurrence of any Change
in Control, give written notice of such Change in Control to each holder of
Notes. Such notice shall contain and constitute an offer to prepay Notes as
described in subparagraph (b) of this Section 8.8 and shall be accompanied by
the certificate described in subparagraph (e) of this Section 8.8.
(b)    Offer to Prepay Notes. The offer to prepay Notes contemplated by
subparagraph (a) of this Section 8.8 shall be an offer to prepay, in accordance
with and subject to this Section 8.8, all, but not less than all, the Notes held
by each holder (in this case only, “holder” in respect of any Note registered in
the name of a nominee for a disclosed beneficial owner shall mean such
beneficial owner) on a date specified in such offer (the “Section 8.8 Proposed
Prepayment Date”). Such date shall be not less than 30 days and not more than 60
days after the date of such offer (if the Section 8.8 Proposed Prepayment Date
shall not be specified in such offer, the Section 8.8 Proposed Prepayment Date
shall be the first Business Day after the 45th day after the date of such
offer).
(c)    Acceptance/Rejection. A holder of Notes may accept the offer to prepay
made pursuant to this Section 8.8 by causing a notice of such acceptance to be
delivered to the Company not later than 15 Business Days after receipt by such
holder of the most recent offer of prepayment. A failure by a holder of Notes to
respond to an offer to prepay made pursuant to this Section 8.8 shall be deemed
to constitute rejection of such offer by such holder.
(d)    Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 8.8 shall be at 100% of the principal amount of such Notes, together
with interest on such Notes accrued to, but excluding, the date of prepayment,
but without Make-Whole Amount or other premium.
(e)    Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.8 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company and dated the date of such offer, specifying:
(i) the Section 8.8 Proposed Prepayment Date; (ii) that such offer is made
pursuant to this Section 8.8; (iii) the principal amount of each Note offered to
be prepaid; (iv) the interest that would be due on each Note offered to be
prepaid, accrued to, but excluding, the Section 8.8 Proposed Prepayment Date;
(v) that the conditions of this Section 8.8 have been fulfilled; and (vi) in
reasonable detail, the nature and date of the Change in Control.
Section 9.AFFIRMATIVE COVENANTS.
The Company covenants that so long as any of the Notes are outstanding:
Section 9.1    Compliance with Laws. Without limiting Section 10.4, the Company
will, and will cause each of its Subsidiaries to, comply with all laws,
ordinances or governmental rules or regulations to which each of them is subject
(including ERISA, Environmental Laws, the USA PATRIOT Act and the other laws and
regulations that are referred to in Section 5.16) and will
-25-

--------------------------------------------------------------------------------



obtain and maintain in effect all licenses, certificates, permits, franchises
and other governmental authorizations necessary to the ownership of their
respective properties or to the conduct of their respective businesses, in each
case to the extent necessary to ensure that non-compliance with such laws,
ordinances or governmental rules or regulations or failures to obtain or
maintain in effect such licenses, certificates, permits, franchises and other
governmental authorizations would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Without limiting the
generality of the foregoing, the Company will, and will cause its Subsidiaries
to, conduct its business and other activities in compliance with the applicable
provisions of the Investment Company Act (including, without limitation, Section
18(a)(1)(A) and any applicable “asset coverage” maintenance requirement) and any
applicable rules, regulations or orders issued by the SEC thereunder, except
where such failure to comply would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
Section 9.2    Insurance. The Company will, and will cause each of its
Subsidiaries to, maintain insurance with respect to their respective properties
and businesses against such casualties and contingencies, of such types, on such
terms and in such amounts (including deductibles, co-insurance and
self-insurance, if adequate reserves are maintained with respect thereto) as is
customary in the case of externally managed business development companies.
Section 9.3    Maintenance of Properties. The Company will, and will cause each
of its Subsidiaries (other than Immaterial Subsidiaries) to, maintain and keep,
or cause to be maintained and kept, their respective properties in good repair,
working order and condition (other than ordinary wear and tear), so that the
business carried on in connection therewith may be properly conducted at all
times, provided that this Section 9.3 shall not prevent the Company or any
Subsidiary (other than any Immaterial Subsidiary) from discontinuing the
operation and the maintenance of any of its properties if such discontinuance is
desirable in the conduct of its business and the Company has concluded that such
discontinuance would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
Section 9.4    Payment of Taxes and Claims. The Company will, and will cause
each of its Subsidiaries to, file all federal and state income and other
material tax returns required to be filed in any jurisdiction and to pay and
discharge all taxes shown to be due and payable on such returns and all other
taxes, assessments, governmental charges, or levies imposed on them or any of
their properties, assets, income or franchises, to the extent the same have
become due and payable and before they have become delinquent and all claims for
which sums have become due and payable that have or might become a Lien on
properties or assets of the Company or any Subsidiary, provided that neither the
Company nor any Subsidiary need pay any such tax, assessment, charge, levy or
claim if (i) the amount, applicability or validity thereof is contested by the
Company or such Subsidiary on a timely basis in good faith and in appropriate
proceedings, and the Company or a Subsidiary has established adequate reserves
therefor in accordance with GAAP on the books of the Company or such Subsidiary
or (ii) the nonpayment of all such taxes, assessments, charges, levies and
claims would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.
Section 9.5    Corporate Existence, Etc. Subject to Section 10.2, the Company
will at all times preserve and keep its corporate existence in full force and
effect. Subject to Section 10.2, the Company will at all times preserve and keep
in full force and effect the corporate
-26-

--------------------------------------------------------------------------------



existence of each of its Subsidiaries (unless merged into the Company or a
Wholly-Owned Subsidiary) and all rights and franchises of the Company and its
Subsidiaries unless, in the good faith judgment of the Company, the termination
of or failure to preserve and keep in full force and effect such corporate
existence, right or franchise would not, individually or in the aggregate, have
a Material Adverse Effect.
Section 9.6    Books and Records. The Company will, and will cause each of its
Subsidiaries to, maintain proper books of record and account in conformity with
GAAP and all applicable requirements of any Governmental Authority having legal
or regulatory jurisdiction over the Company or such Subsidiary, as the case may
be. The Company will, and will cause each of its Subsidiaries to, keep books,
records and accounts which, in reasonable detail, accurately reflect all
transactions and dispositions of assets. The Company and its Subsidiaries have
devised a system of internal accounting controls sufficient to provide
reasonable assurances that their respective books, records, and accounts
accurately reflect all transactions and dispositions of assets and the Company
will, and will cause each of its Subsidiaries to, continue to maintain such
system.
Section 9.7    Subsidiary Guarantors. (a)    The Company will cause each of its
Subsidiaries that guarantees or otherwise becomes liable at any time as a
borrower or co-borrower in respect of the Indebtedness under the Specified
Credit Facility or any other Material Indebtedness after the date hereof to
concurrently therewith:
(i)    enter into an agreement in form and substance reasonably satisfactory to
the Required Holders providing for the guaranty by such Subsidiary, on a joint
and several basis with all other Subsidiary Guarantors, of the prompt payment in
full when due of all amounts payable by the Company pursuant to the Notes
(whether for principal, interest, Make-Whole Amount or otherwise) and this
Agreement, including all indemnities, fees and expenses payable by the Company
thereunder (the “Subsidiary Guaranty”); and
(ii)    deliver the following to each holder of a Note:
(A)an executed counterpart of the Subsidiary Guaranty or a joinder thereto;
(B)a certificate signed by an authorized responsible officer of such Subsidiary
containing representations and warranties on behalf of such Subsidiary to the
same effect, mutatis mutandis, as those contained in Sections 5.1, 5.2, 5.6 and
5.7 of this Agreement (but with respect to such Subsidiary and the Subsidiary
Guaranty rather than the Company and the Notes and this Agreement);
(C)all documents as may be reasonably requested by the Required Holders to
evidence the due organization, continuing existence and, where applicable, good
standing of such Subsidiary and the due authorization by all requisite action on
the part of such Subsidiary of the execution and delivery of the Subsidiary
Guaranty and the performance by the Subsidiary of its obligations thereunder;
and
-27-

--------------------------------------------------------------------------------



(D)upon request of the Required Holders, a customary opinion of counsel
reasonably satisfactory to the Required Holders covering such matters relating
to such Subsidiary and the Subsidiary Guaranty as the Required Holders may
reasonably request.
(b)    At the election of the Company and by written notice to each holder of
Notes, any Subsidiary Guarantor may be discharged from all of its obligations
and liabilities under the Subsidiary Guaranty and shall be automatically
released from its obligations thereunder without the need for the execution or
delivery of any other document by the holders, provided that (i) if such
Subsidiary Guarantor is a guarantor or is otherwise liable for or in respect of
the Specified Credit Facility or any other Material Indebtedness, then such
Subsidiary Guarantor has been released and discharged (or will be released and
discharged concurrently with the release of such Subsidiary Guarantor under the
Subsidiary Guaranty) under the Specified Credit Facility or such other Material
Indebtedness, as applicable, (ii) at the time of, and after giving effect to,
such release and discharge, no Event of Default shall be existing, (iii) no
amount is then due and payable under the Subsidiary Guaranty, (iv) if, solely as
a result of (or in order to induce any holder of such Indebtedness to agree to)
such Subsidiary Guarantor being released and discharged under the Specified
Credit Facility or such other Material Indebtedness, as applicable, any fee or
other form of consideration is given to any holder of Indebtedness under the
Specified Credit Facility or such other Material Indebtedness, as applicable (or
any agent therefor), for such release (which, for the avoidance of doubt, shall
not include any prepayment to any such holders of Indebtedness under the
Specified Credit Facility or such other Material Indebtedness, as applicable, in
connection with an asset sale or other disposition or any prepayment premium or
penalty or any other fee that was part of the Specified Credit Facility or such
other Material Indebtedness, as applicable, prior to such release or discharge),
the holders of the Notes shall receive equivalent consideration substantially
concurrently therewith and (v) each holder shall have received a certificate of
a Responsible Officer certifying as to the matters set forth in clauses (i)
through (iii).
(c)    Notwithstanding anything to the contrary herein, in no event shall an
Excluded Subsidiary be required to be a Subsidiary Guarantor.
Section 9.8    Status of BDC. The Company shall at all times maintain its status
as a “business development company” under the Investment Company Act and its
status as a RIC under the Code.
Section 9.9    Investment Policies. The Company shall at all times be in
compliance with its Investment Policies, except to the extent that the failure
to so comply would not reasonably be expected to result in a Material Adverse
Effect.
Section 9.10    Rating Confirmation. The Company covenants and agrees that, at
its sole cost and expense, it shall cause to be maintained at all times a Rating
from at least one Rating Agency (but solely to the extent such a Rating is
reasonably available) that indicates that it will monitor the rating on an
ongoing basis. No later than November 5 of each year (beginning November 5,
2021) the Company further covenants and agrees it shall provide a notice to each
of the holders of the Notes sent in the manner provided in Section 18 with
respect to all then current
-28-

--------------------------------------------------------------------------------



Ratings (but solely to the extent such Ratings are reasonably available), which
shall include a Rating from at least one Rating Agency, and which notice shall
include a copy of all such Ratings (which may be shared with the NAIC). Within
ten (10) Business Days after a Responsible Officer becomes aware of an adverse
change in, or withdrawal of, a Rating, the Company shall notify each holder of a
Note in writing of such adverse change or withdrawal.
Section 9.11    Most Favored Lender. (a) If at any time after the date of this
Agreement, the Specified Credit Facility shall include any restriction, event of
default or other provision (or any thereof shall be amended or otherwise
modified) that restricts or limits investments by the Company or dividends or
distributions to the shareholders of the Company and such restriction, event of
default or provision is not contained in this Agreement or would be more
beneficial to the holders of Notes than any analogous restriction, event of
default or provision contained in this Agreement (any such restriction, event of
default or provision, an “Additional Covenant”), then the Company shall provide
a Most Favored Lender Notice to the holders of Notes. Thereupon, unless waived
in writing by the Required Holders within ten (10) Business Days of receipt of
such notice by the holders of the Notes, such Additional Covenant (including any
associated cure or grace period) shall be deemed automatically incorporated by
reference into this Agreement, mutatis mutandis, as if set forth fully herein,
without any further action required on the part of any Person, effective as of
the date after the date of this Agreement when such Additional Covenant became
effective under the Specified Credit Facility.  Thereafter, upon the request of
any holder of a Note, the Company shall enter into any additional agreement or
amendment to this Agreement reasonably requested by such holder evidencing any
of the foregoing. 
(b)    Any Additional Covenant (including any associated cure period)
incorporated into this Agreement pursuant to this Section 9.11 (herein referred
to as an “Incorporated Covenant”) (i) shall be deemed automatically amended
herein to reflect any subsequent waivers, supplements, modifications or
amendments made to such Additional Covenant (including any associated cure or
grace period) under the Specified Credit Facility that contains the relevant
Additional Covenant; provided that if any Default or Event of Default then
exists (including in respect of such Incorporated Covenant) and the amendment of
such Additional Covenant would result in such Additional Covenant being less
restrictive on the Company, such Incorporated Covenant shall only be deemed
automatically amended at such time as no Default or Event of Default then exists
and (ii) shall be deemed automatically deleted from this Agreement at such time
as such Additional Covenant is deleted or otherwise removed from the Specified
Credit Facility, including if the Specified Credit Facility is terminated or
otherwise no longer in effect; provided that, if a Default or an Event of
Default then exists (including in respect of such Incorporated Covenant), such
Incorporated Covenant shall only be deemed automatically deleted from this
Agreement at such time as no Default or Event of Default then exists.  Upon the
request of the Company, the holders of Notes shall (at the Company’s sole cost
and expense) enter into any additional agreement or amendment to this Agreement
requested by the Company evidencing the waiver, supplement, modification or
amendment or deletion of any such Incorporated Covenant in accordance with the
terms hereof.
(c)    Notwithstanding anything to the contrary contained in this Section 9.11
requiring an Incorporated Covenant to be adopted after the date of this
Agreement, Sections 6.04 and 6.05 of the Specified Credit Facility (including
any associated cure or grace period) shall constitute Incorporated Covenants
pursuant to this Section 9.11 and are hereby deemed automatically incorporated
by reference into this Agreement, mutatis mutandis, as if set forth fully
herein,
-29-

--------------------------------------------------------------------------------



without any further action required on the part of any Person, in accordance
with Section 9.11(a) hereof.
Section 10.NEGATIVE COVANENTS.
The Company covenants that so long as any of the Notes are outstanding:
Section 10.1    Transactions with Affiliates. The Company will not, and will not
permit any Subsidiary to, enter into directly or indirectly any transaction or
group of related transactions (including the purchase, lease, sale or exchange
of properties of any kind or the rendering of any service) with any Affiliate
(other than the Company or any Subsidiary), except:
(a)    pursuant to the reasonable requirements of the Company’s or such
Subsidiary’s business and upon fair and reasonable terms no less favorable to
the Company or such Subsidiary than would be obtainable at the time in a
comparable arm’s-length transaction with a Person not an Affiliate;
(b)    transactions otherwise permitted by this Agreement (including pursuant to
any Incorporated Covenant);
(c)    transactions with Affiliates that are set forth in Schedule 10.1;
(d)    transactions with one or more Affiliates (including co-investments) as
permitted by any SEC exemptive order (as may be amended from time to time), any
no-action letter or as otherwise permitted by applicable law, rule or regulation
or SEC staff interpretations thereof or based on advice of counsel;
(e)    transactions between or among, on the one hand, the Company and/or any of
its Subsidiaries, and, on the other hand, any SBIC Subsidiary or any “downstream
affiliate” (as such term is used under the rules promulgated under the
Investment Company Act) company of the Company and/or any Subsidiaries at prices
and on terms and conditions, taken as a whole, not materially less favorable to
the Company and/or such Subsidiaries than in good faith is believed could be
obtained on an arm’s-length basis from unrelated third parties,
(f)    a transaction that has been approved by a majority of the independent
directors of the board of directors of the Company;
(g)    any Investment that results in the creation of an Affiliate;
(h)    any issuance, sale or grant of securities or other payments, awards or
grants in cash, securities or otherwise pursuant to, or the funding of
employment arrangements, stock options, restricted stock awards or units and
stock ownership plans or other compensation, severance or retention awards or
plans approved by the board of directors of the Company or any Subsidiary;
-30-

--------------------------------------------------------------------------------



(i)    (i) any collective bargaining, employment, retention or severance
agreement or compensatory arrangement entered into by the Company or any of its
direct or indirect subsidiaries with their respective current or former
officers, directors, members of management, managers, employees, consultants or
independent contractors or those of the Company in the ordinary course of
business, (ii) any agreement pertaining to the repurchase of Equity Interests
pursuant to rights with current or former officers, directors, members of
management, managers, employees, consultants or independent contractors, and
(iii) transactions pursuant to any employee compensation, benefit plan, stock
option plan or arrangement, any health, disability or similar insurance plan
which covers current or former officers, directors, members of management,
managers, employees, consultants or independent contractors or any employment
contract or arrangement in the ordinary course of business;
(j)    customary compensation to Affiliates in connection with financial
advisory, financing, underwriting or placement services or in respect of other
investment banking activities and other transaction fees, which payments are
approved by the majority of the members of the board of directors (or similar
governing body) or a majority of the disinterested members of the board of
directors of the Company in good faith;
(k)    transactions and payments required under the definitive agreement for any
acquisition or Investment permitted under this Agreement (to the extent any
seller, employee, officer or director of an acquired entity becomes an Affiliate
in connection with such transaction);
(l)    the payment of customary fees and reasonable out-of-pocket costs to, and
indemnities provided on behalf of, members of the board of directors (or similar
governing body), officers, employees, members of management, managers,
consultants and independent contractors of the Company and/or any of its direct
or indirect subsidiaries in the ordinary course of business;
(m)    transactions with customers, clients, suppliers, joint ventures,
purchasers or sellers of goods or services or providers of employees or other
labor entered into in the ordinary course of business, which are (i) fair to the
Company and/or the applicable Subsidiary in the good faith determination of the
board of directors (or similar governing body) of the Company or the senior
management thereof or (ii) on terms at least as favorable as might reasonably be
obtained from a Person other than an Affiliate;
(n)    the Company may issue and sell Equity Interests and debt to its
Affiliates (subject to the terms of any Incorporated Covenant); and
(o)    the Investment Advisory Agreement and the Administration Agreement and
any transactions contemplated or permitted thereunder;
(p)    the Company or any Subsidiary may sell, transfer or otherwise dispose of
Portfolio Investments, cash and Cash Equivalents to any Financing Subsidiary or
joint venture with a third-party (including, for clarity, as investments (debt
or equity) or capital contributions), in each case, in the ordinary course of
business and on an arm’s-length basis;
(q)    transactions between or among the Obligors not involving any other
Affiliate; and
-31-

--------------------------------------------------------------------------------



(r)    Restricted Payments (as defined in the Specified Credit Facility as in
effect on the date hereof) permitted by any Incorporated Covenant.
Section 10.2    Merger, Consolidation, Fundamental Changes, Etc. The Company
will not, and will not permit any Subsidiary Guarantor to, consolidate with or
merge with any other Person or convey, transfer or lease all or substantially
all of its assets in a single transaction or series of transactions to any
Person, except:
(a)    in the case of any such transaction involving the Company, the successor
formed by such consolidation or the survivor of such merger or the Person that
acquires by conveyance, transfer or lease all or substantially all of the assets
of the Company as an entirety, as the case may be, shall be a solvent
corporation or limited liability company organized and existing under the laws
of the United States or any state thereof (including the District of Columbia),
and, if the Company is not such corporation or limited liability company, (i)
such corporation or limited liability company shall have executed and delivered
to each holder of any Notes its assumption of the due and punctual performance
and observance of each covenant and condition of this Agreement and the Notes
and (ii) such corporation or limited liability company shall have caused to be
delivered to each holder of any Notes an opinion of nationally recognized
independent counsel, or other independent counsel reasonably satisfactory to the
Required Holders, to the effect that all agreements or instruments effecting
such assumption are enforceable in accordance with their terms and comply with
the terms hereof;
(b)    in the case of any such transaction involving a Subsidiary Guarantor, the
successor formed by such consolidation or the survivor of such merger or the
Person that acquires by conveyance, transfer or lease all or substantially all
of the assets of such Subsidiary Guarantor as an entirety, as the case may be,
shall be (1) the Company, such Subsidiary Guarantor or another Subsidiary
Guarantor; or (2) a solvent corporation or limited liability company (other than
the Company or another Subsidiary Guarantor) that is organized and existing
under the laws of the United States or any state thereof (including the District
of Columbia) and, if such Subsidiary Guarantor is not such corporation or
limited liability company, (A) such corporation or limited liability company
shall have executed and delivered to each holder of Notes its assumption of the
due and punctual performance and observance of each covenant and condition of
the Subsidiary Guaranty of such Subsidiary Guarantor and (B) the Company shall
have caused to be delivered to each holder of Notes an opinion of nationally
recognized independent counsel, or other independent counsel reasonably
satisfactory to the Required Holders, to the effect that all agreements or
instruments effecting such assumption are enforceable in accordance with their
terms and comply with the terms hereof;
(c)    the Equity Interests of any Subsidiary Guarantor may be sold, transferred
or otherwise disposed of to another Obligor;
(d)    any Subsidiary Guarantor may be liquidated or dissolved; provided that in
connection with such liquidation or dissolution, any and all of the assets of
such Subsidiary Guarantor shall be distributed or otherwise transferred to an
Obligor;
-32-

--------------------------------------------------------------------------------



(e)    in the cases of clauses (a) and (b) above, each Subsidiary Guarantor
under the Subsidiary Guaranty that is outstanding at the time such transaction
or each transaction in such a series of transactions occurs reaffirms its
obligations under the Subsidiary Guaranty in writing at such time pursuant to
documentation that is reasonably acceptable to the Required Holders;
(f)    in the case of clause (a) above, (x) at the time of the signing of the
purchase agreement for any such transaction, no Event of Default shall have
occurred and be continuing and (y) immediately before and immediately after
giving effect to such transaction or each transaction in any such series of
transactions, no Event of Default under Section 11(a), 11(b), 11(h), 11(i) or
11(j) shall have occurred and be continuing;
(g)    the Company or any Subsidiary Guarantor may sell, transfer or otherwise
dispose of Portfolio Investments, cash and Cash Equivalents to any Financing
Subsidiary or joint venture with a third-party (including, for clarity, as
investments (debt or equity) or capital contributions), in each case, upon fair
and reasonable terms no less favorable to the Company or such Subsidiary
Guarantor than would be obtainable in a comparable arm’s-length transaction with
a Person not an Affiliate; and
(h)    the Company or any Subsidiary Guarantor may transfer assets to a
Financing Subsidiary for the sole purpose of facilitating the transfer of assets
from one Financing Subsidiary (or a Subsidiary that was a Financing Subsidiary
immediately prior to such disposition) to another Financing Subsidiary, directly
or indirectly through such Obligor.
No such conveyance, transfer or lease of substantially all of the assets of the
Company or any Subsidiary Guarantor shall have the effect of releasing the
Company or such Subsidiary Guarantor, as the case may be, or any successor
corporation or limited liability company that shall theretofore have become such
in the manner prescribed in this Section 10.2, from its liability under (x) this
Agreement or the Notes (in the case of the Company) or (y) the Subsidiary
Guaranty (in the case of any Subsidiary Guarantor), unless, in the case of the
conveyance, transfer or lease of substantially all of the assets of a Subsidiary
Guarantor, such Subsidiary Guarantor is released from the Subsidiary Guaranty in
accordance with Section 9.7(b) in connection with or immediately following such
conveyance, transfer or lease.
Section 10.3    Line of Business. The Company will not and will not permit any
Subsidiary (other than any Immaterial Subsidiary) to engage in any business if,
as a result, the general nature of the business in which the Company and its
Subsidiaries, taken as a whole, would then be engaged would be substantially
changed from the general nature of the business in which the Company and its
Subsidiaries, taken as a whole, are engaged on the date of this Agreement as
described in the Company’s most recent Form 10-K or other public filing, other
than (i) ancillary or support businesses; (ii) any business in or related to
private credit or that other business development companies enter into or are
engaged in; or (iii) as is otherwise in accordance with its Investment Policies.
Section 10.4    Economic Sanctions, Etc. The Company will not, and will not
permit any Controlled Entity to (a) become (including by virtue of being owned
or controlled by a Blocked Person), own or control a Blocked Person or (b)
directly or indirectly have any
-33-

--------------------------------------------------------------------------------



investment in or engage in any dealing or transaction (including any investment,
dealing or transaction involving the proceeds of the Notes) with any Person if
such investment, dealing or transaction (i) would cause any holder or any
affiliate of such holder to be in violation of, or subject to sanctions under,
any law or regulation applicable to such holder, or (ii) is prohibited by or
subject to sanctions under any U.S. Economic Sanctions Laws.
Section 10.5    Liens. The Company will not and will not permit any Subsidiary
to directly or indirectly create, incur, assume or permit to exist (upon the
happening of a contingency or otherwise) any Lien on or with respect to any
property or asset (including any document or instrument in respect of goods or
accounts receivable) of the Company or any such Subsidiary, whether now owned or
held or hereafter acquired, or any income or profits therefrom, or assign or
otherwise convey any right to receive income or profits, except:
(a)    any Lien on any property or asset of the Company or a Subsidiary existing
on the date of this Agreement and set forth in Schedule 10.5, provided that (i)
no such Lien shall extend to any other property or asset of the Company or any
of its Subsidiaries, and (ii) any such Lien shall secure only those obligations
which it secures on the date of this Agreement and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;
(b)    Liens imposed by any Governmental Authority for taxes, assessments or
charges not yet due or that are being contested in good faith and by appropriate
proceedings if adequate reserves with respect thereto are maintained on the
books of the Company in accordance with GAAP;
(c)    Liens of clearing agencies, broker-dealers and similar Liens incurred in
the ordinary course of business, provided that such Liens (i) attach only to the
securities (or proceeds) being purchased or sold and (ii) secure only
obligations incurred in connection with such purchase or sale, and not any
obligation in connection with margin financing;
(d)    Liens imposed by law, such as materialmen’s, mechanics’, carriers’,
workmens’, storage, landlord, and repairmen’s Liens and other similar Liens
arising in the ordinary course of business and securing obligations (other than
Indebtedness for borrowed money) not yet due or that are being contested in good
faith and by appropriate proceedings if adequate reserves with respect thereto
are maintained on the books of the Company or any of its direct or indirect
subsidiaries in accordance with GAAP;
(e)    Liens incurred or pledges or deposits made to secure obligations incurred
in the ordinary course of business under workers’ compensation laws,
unemployment insurance or other similar social security legislation (other than
in respect of employee benefit plans subject to ERISA) or to secure public or
statutory obligations;
(f)    Liens securing the performance of, or payment in respect of, bids,
insurance premiums, deductibles or co-insured amounts, tenders, government or
utility contracts (other than for the repayment of borrowed money), surety,
stay, customs and appeal bonds and other obligations of a similar nature
incurred in the ordinary course of business;
-34-

--------------------------------------------------------------------------------



(g)    Liens arising out of judgments or awards that have been in force for less
than the applicable period for taking an appeal so long as such judgments or
awards do not constitute an Event of Default;
(h)    customary rights of setoff, bankers’ liens, security interest, liens or
other like rights upon (i) deposits of cash in favor of banks or other
depository institutions in which such cash is maintained in the ordinary course
of business, (ii) cash and financial assets (including, for the avoidance of
doubt, Portfolio Investments) held in securities accounts in favor of banks and
other financial institutions with which such accounts are maintained in the
ordinary course of business and (iii) assets (including, for the avoidance of
doubt, Portfolio Investments) held by a custodian in favor of such custodian in
the ordinary course of business, in the case of each of clauses (i) through
(iii) above (other than with respect to Portfolio Investments), securing payment
of fees, indemnities, charges for returning items and other similar obligations;
(i)    Liens arising solely from precautionary filings of financing statements
under the Uniform Commercial Code of the applicable jurisdictions;
(j)    zoning restrictions, easements, rights-of-way, encroachments,
protrusions, licenses, or other restrictions on, and other minor defects or
irregularities affecting, the use of any real estate (including leasehold
title), in each case which do not interfere with or affect in any material
respect the ordinary course conduct of the business of the Company and its
Subsidiaries;
(k)    purchase money Liens on specific equipment and fixtures provided that (i)
such Liens only attach to such equipment and fixtures and (ii) the Indebtedness
secured thereby does not exceed the lesser of the cost and the fair market value
of such equipment and fixtures at the time of the acquisition thereof;
(l)    deposits of money securing leases to which the Company or any Subsidiary
is a party as lessee made in the ordinary course of business;
(m)    Liens consisting of any (i) interest or title of a lessor or sub-lessor
under any lease of real estate not prohibited hereunder, (ii) landlord lien
permitted by the terms of any lease, (iii) restriction or encumbrance to which
the interest or title of such lessor or sub-lessor may be subject or (iv)
subordination of the interest of the lessee or sub-lessee under such lease to
any restriction or encumbrance referred to in the preceding clause (iii);
(n)    Liens (i) solely on any cash earnest money deposits made by the Company
and/or any of its Subsidiaries in connection with any letter of intent or
purchase agreement with respect to any Investment permitted by this Agreement or
(ii) consisting of an agreement to dispose of any property;
(o)    Liens securing obligations (other than obligations representing
Indebtedness for borrowed money) under operating, reciprocal easement or similar
agreements entered into in the ordinary course of business of the Company and/or
any Subsidiary;
-35-

--------------------------------------------------------------------------------



(p)    leases, licenses, subleases or sublicenses granted to others in the
ordinary course of business which do not (i) interfere in any material respect
with the business of the Company and its Subsidiaries or (ii) secure any
Indebtedness;
(q)    Liens on Securities that are the subject of repurchase agreements
constituting Investments arising out of such repurchase transaction;
(r)    Liens arising (i) out of conditional sale, title retention, consignment
or similar arrangements for the sale of any assets or property in the ordinary
course of business or (ii) by operation of law under Article 2 of the UCC (or
similar law of any jurisdiction);
(s)    Liens in favor of any Obligor;
(t)    Liens securing obligations under Swap Contracts entered into in the
ordinary course of the Company’s business for financial planning and not for
speculative purposes;
(u)    (i) Liens on Equity Interests of joint ventures or non-Obligors securing
capital contributions to, or obligations of, such Persons and (ii) customary
rights of first refusal and tag, drag and similar rights in joint venture
agreements and agreements with respect to non-Obligors;
(v)    Liens on assets owned by Financing Subsidiaries;
(w)    any encumbrance or restriction assumed in connection with an acquisition
of the property or Equity Interests of any Person, so long as such encumbrance
or restriction relates solely to the property so acquired (or to the Person or
Persons (and its or their subsidiaries) bound thereby) and was not created in
connection with or in anticipation of such acquisition;
(x)    [Reserved];
(y)    Liens on Equity Interests in any SBIC Subsidiary created in favor of the
SBA or its designee;
(z)    Liens on Equity Interests in any Structured Subsidiary in favor of and
required by any lender providing third-party financing to such Structured
Subsidiary;
(aa)    Liens in favor of any escrow agent solely on and in respect of any cash
earnest money deposits made by the Company or any Subsidiary in connection with
any letter of intent or purchase agreement (to the extent that the acquisition
or disposition with respect thereto is otherwise permitted hereunder);
(bb)    Liens securing collateral posted as margin to secure obligations under
any Indebtedness so long as, after giving pro forma effect to such Liens, the
Company is in compliance with Section 10.6;
-36-

--------------------------------------------------------------------------------



(cc)    Liens on Special Equity Interests included in the Investments of the
Company or any of its subsidiaries but only to the extent securing obligations
in the manner provided in the definition of “Special Equity Interests”;
(dd)    Liens on assets securing Indebtedness so long as, immediately after
giving pro forma effect to the initial grant of such Liens, the Company is in
compliance with Section 10.6; and
(ee)    Liens on assets securing other obligations in an aggregate principal
amount at any time outstanding not to exceed $5,000,000.
Notwithstanding the foregoing, if the Company or any of its Subsidiaries secures
any Indebtedness outstanding under or pursuant to that certain Note Purchase
Agreement, dated August 3, 2020, among the Company and the purchasers named
therein, the Notes (and any guaranty delivered in connection therewith
including, without limitation, the Subsidiary Guaranty of each Subsidiary
Guarantor) shall concurrently be secured equally and ratably with such
Indebtedness pursuant to documentation reasonably acceptable to the Required
Holders in substance and in form, including an intercreditor agreement and
customary opinions of counsel to the Company and/or any such Subsidiary, as the
case may be, from counsel that is reasonably acceptable to the Required Holders.
Section 10.6    Certain Financial Covenants.
(a)    Minimum Net Worth. The Company will not permit the Obligors’ Net Worth at
the last day of any fiscal quarter of the Company to be less than $222,900,000
plus 50% of the aggregate net proceeds of all sales of Equity Interests of the
Company on or after the date of this Agreement.
(b)    Net Debt to Equity Ratio. The Company will not permit the Net Debt to
Equity Ratio as of the last day of any fiscal quarter of the Company to be
greater than 2.0 to 1.0.
(c)    Asset Coverage Ratio. The Company will not permit the Asset Coverage
Ratio as of the date of (i) the incurrence of any Indebtedness for borrowed
money or (ii) the making of any cash dividend to shareholders, to be less than
the Investment Company Act Asset Coverage, in each case, immediately after
giving pro forma effect to such incurrence or dividend, as applicable.
(d)    Cure Right. If, (i) as of the date of delivery of an Officer’s
Certificate pursuant to Section 7.2(a) demonstrating that a Financial Covenant
Default for the fiscal quarter then most recently ended has occurred, the
Company delivers to the holders of the Notes a notice of the Company’s intent to
exercise its Cure Right pursuant to this Section 10.6(d) and (ii) within 30 days
of such date the Company presents the Required Holders with a reasonably
feasible plan for the Company to offer or sell Equity Interests (other than
Disqualified Equity Interests) or purchase or sell one or more assets as
otherwise permitted by this Agreement (the “Cure Right”), the proceeds of such
offer or sale or the receipt of any asset shall be deemed received immediately
prior to such Financial Covenant Default and used immediately prior to such
-37-

--------------------------------------------------------------------------------



Financial Covenant Default as specified in such plan (for the avoidance of
doubt, if any principal of the Notes is paid down at par in accordance with such
plan, no prepayment penalty or Make-Whole Amount shall be due or owing in
respect of such prepayment) to enable such Financial Covenant Default to be
cured (x) with respect to a Financial Covenant Default for failure to comply
with Section 10.6(a), within ninety (90) calendar days after the delivery of
such plan, or (y) with respect to a Financial Covenant Default for failure to
comply with Section 10.6(b), within one hundred fifty (150) calendar days after
the delivery of such plan, then, once such plan is delivered to the holders of
the Notes, the Company shall be deemed to have complied with the relevant
covenant under Section 10.6 that gave rise to such Financial Covenant Default as
of the relevant date of determination with the same effect as though there had
been no failure to comply therewith at such date, and the applicable Financial
Covenant Default that had occurred shall be deemed cured for the purposes of
this Agreement; provided that, if the transaction specified in such plan is not
consummated within such 90-day period or 150-day period, as applicable, it shall
constitute an immediate Event of Default effective as of the date on which the
Financial Covenant Default originally occurred. Notwithstanding anything herein
to the contrary, (x) no more than three (3) Cure Rights may be exercised during
the term of this Agreement, (y) the Cure Right shall not be exercised in any two
(2) consecutive fiscal quarters and (z) in each consecutive four (4) fiscal
quarter period there will be at least two (2) fiscal quarters in which the Cure
Right has not been exercised.
The holders of the Notes agree that from and after their receipt of notice from
the Company of its intent to exercise the Cure Right in respect of any Financial
Covenant Default in accordance with this Section 10.6(d), no holder of the Notes
shall impose any Default Rate of interest, accelerate its Notes, or exercise any
of its rights or remedies pursuant to Section 12 solely on the basis of the
occurrence and continuance of such Financial Covenant Default during the period
from the date of delivery of such notice and until the date that is 90 days or
150 days, as applicable, after the date on which the Company delivers its plan
to cure such Financial Covenant Default as provided above.
Section 11.EVENTS OF DEFAULT.
An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:
(a)    the Company defaults in the payment of any principal or Make-Whole
Amount, if any, on any Note when the same becomes due and payable, whether at
maturity or at a date fixed for prepayment or by declaration or otherwise; or
(b)    the Company defaults in the payment of any interest on any Note for more
than five Business Days after the same becomes due and payable; or
(c)    subject to Section 10.6(d), the Company defaults in the performance of or
compliance with any term contained in Section 10.6(a) or (b) as of the last day
of any fiscal quarter; or
(d)    the Company defaults in the performance of or compliance with any term
contained in Section 10.6(c); or
-38-

--------------------------------------------------------------------------------



(e)    the Company or any Subsidiary Guarantor defaults in the performance of or
compliance with (i) any term contained in Section 10 (other than those referred
to in Sections 11(c) and (d)) or any Incorporated Covenant and such default is
not remedied within 10 Business Days after the earlier of (A) a Responsible
Officer obtaining actual knowledge of such default and (B) the Company receiving
written notice of such default from any holder of a Note (any such written
notice to be identified as a “notice of default” and to refer specifically to
this Section 11(e)); or (ii) any other term contained herein (other than those
referred to in clause (i) of this Section 11(e) or Sections 11(a), (b), (c) and
(d)) or in the Subsidiary Guaranty and such default is not remedied within 30
days after the earlier of (A) a Responsible Officer obtaining actual knowledge
of such default and (B) the Company receiving written notice of such default
from any holder of a Note (any such written notice to be identified as a “notice
of default” and to refer specifically to this Section 11(e)); or
(f)    (i) any representation or warranty made in writing by or on behalf of the
Company or by any officer of the Company in this Agreement or in any writing
furnished in connection with the transactions contemplated hereby proves to have
been false or incorrect in any material respect on the date as of which made, or
(ii) any representation or warranty made in writing by or on behalf of any
Subsidiary Guarantor or by any officer of such Subsidiary Guarantor in the
Subsidiary Guaranty or in any writing furnished in connection with the
Subsidiary Guaranty proves to have been false or incorrect in any material
respect on the date as of which made; or
(g)    (i) the Company or any Subsidiary is in default (as principal or as
guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest on any Indebtedness for borrowed money that is
outstanding in an aggregate principal amount of at least the greater of (x)
$50,000,000 (or its equivalent in the relevant currency of payment) and (y) the
corresponding threshold in the Specified Credit Facility beyond any period of
grace provided with respect thereto, or (ii) the Company or any Subsidiary is in
default in the performance of or compliance with any term of any evidence of any
Indebtedness for borrowed money in an aggregate outstanding principal amount of
at least the greater of (x) $50,000,000 (or its equivalent in the relevant
currency of payment) and (y) the corresponding threshold in the Specified Credit
Facility or of any mortgage, indenture or other agreement relating thereto or
any other condition exists, and as a consequence of such default or condition
such Indebtedness has been accelerated and has become, or has been declared, due
and payable before its stated maturity or before its regularly scheduled dates
of payment, or (iii) as a consequence of the occurrence or continuation of any
event or condition (other than the passage of time or the right of the holder of
such Indebtedness to convert such Indebtedness into equity interests), the
Company or any Subsidiary has become obligated to purchase or repay Indebtedness
for borrowed money before its regular maturity or before its regularly scheduled
dates of payment in an aggregate outstanding principal amount of at least the
greater of (x) $50,000,000 (or its equivalent in the relevant currency of
payment) and (y) the corresponding threshold in the Specified Credit Facility;
provided that this clause (g) shall not apply to (1) secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, the net cash proceeds of which are used to
repay such Indebtedness within thirty (30) days after such sale or transfer; or
(2) convertible debt that becomes due as a result of
-39-

--------------------------------------------------------------------------------



a conversion or redemption event, other than as a result of an “event of
default” (as defined in the documents governing such convertible debt); or
(h)    the Company or any Subsidiary (other than any Immaterial Subsidiary) (i)
is generally not paying, or admits in writing its inability to pay, its debts as
they become due, (ii) files, or consents by answer or otherwise to the filing
against it of, a petition for relief or reorganization or arrangement or any
other petition in bankruptcy, for liquidation or to take advantage of any
bankruptcy, insolvency, reorganization, moratorium or other similar law of any
jurisdiction, (iii) makes an assignment for the benefit of its creditors, (iv)
consents to the appointment of a custodian, receiver, trustee or other officer
with similar powers with respect to it or with respect to any substantial part
of its property, (v) is adjudicated as insolvent or to be liquidated, or (vi)
takes corporate action for the purpose of any of the foregoing; or
(i)    a court or other Governmental Authority of competent jurisdiction enters
an order appointing, without consent by the Company or any Subsidiary (other
than any Immaterial Subsidiary), a custodian, receiver, trustee or other officer
with similar powers with respect to it or with respect to any substantial part
of its property, or constituting an order for relief or approving a petition for
relief or reorganization or any other petition in bankruptcy or for liquidation
or to take advantage of any bankruptcy or insolvency law of any jurisdiction, or
ordering the dissolution, winding-up or liquidation of the Company or any of its
Subsidiaries (other than any Immaterial Subsidiary), or any such petition shall
be filed against the Company or any Subsidiary Guarantor and such petition shall
not be dismissed within 60 days; or
(j)    any event occurs with respect to the Company or any Subsidiary (other
than any Immaterial Subsidiary) which under the laws of any jurisdiction is
analogous to any of the events described in Section 11(h) or Section 11(i),
provided that the applicable grace period, if any, which shall apply shall be
the one applicable to the relevant proceeding which most closely corresponds to
the proceeding described in Section 11(h) or Section 11(i); or
(k)    one or more final judgments or orders for the payment of money
aggregating in excess of the greater of (x) $50,000,000 (or its equivalent in
the relevant currency of payment) and (y) the corresponding threshold in the
Specified Credit Facility (to the extent not covered by independent third-party
insurance or by an enforceable indemnity) are rendered against one or more of
the Company and its Subsidiaries (other than Immaterial Subsidiaries) and which
judgments are not, within 60 days after entry thereof, bonded, discharged or
stayed pending appeal, or are not discharged within 60 days after the expiration
of such stay; or
(l)    (i) the Subsidiary Guaranty shall cease to be in full force and effect in
any material respect, (ii) any Subsidiary Guarantor or any Person acting on
behalf of any Subsidiary Guarantor shall contest in any manner the validity,
binding nature or enforceability of the Subsidiary Guaranty, or (iii) the
obligations of any Subsidiary Guarantor under the Subsidiary Guaranty are not or
cease to be legal, valid, binding and enforceable in accordance with the terms
of the Subsidiary Guaranty, except in the cases of clauses (i) and (ii) above as
otherwise permitted by Section 9.7(b) or (c);
(m)    the Company or any of its Subsidiaries shall cause or permit the
occurrence of any condition or event that would result in any recourse to any
Obligor under any Permitted SBIC Guarantee, to the extent such recourse would
reasonably be expected to have a Material Adverse Effect;
-40-

--------------------------------------------------------------------------------



(n)    any SBIC Subsidiary shall become the subject of an enforcement action and
be transferred into liquidation status by the SBA, to the extent such transfer
would reasonably be expected to have a Material Adverse Effect; or
(o)    if (i) any Plan shall fail to satisfy the minimum funding standards of
ERISA or the Code for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under
section 412 of the Code, (ii) a notice of intent to terminate any Plan shall
have been or is reasonably expected to be filed with the PBGC or the PBGC shall
have instituted proceedings under ERISA section 4042 to terminate or appoint a
trustee to administer any Plan or the PBGC shall have notified the Company or
any ERISA Affiliate that a Plan may become a subject of any such proceedings,
(iii) there is any “amount of unfunded benefit liabilities” (within the meaning
of section 4001(a)(18) of ERISA) under one or more Plans, determined in
accordance with Title IV of ERISA, (iv) the aggregate present value of accrued
benefit liabilities under all funded Non-U.S. Plans exceeds the aggregate
current value of the assets of such Non-U.S. Plans allocable to such
liabilities, (v) the Company or any ERISA Affiliate shall have incurred or is
reasonably expected to incur any liability pursuant to Title I or IV of ERISA or
the penalty or excise tax provisions of the Code relating to employee benefit
plans, (vi) the Company or any ERISA Affiliate withdraws from any Multiemployer
Plan, (vii) the Company or any Subsidiary establishes or amends any employee
welfare benefit plan that provides post-employment welfare benefits in a manner
that would increase the liability of the Company or any Subsidiary thereunder,
(viii) the Company or any Subsidiary fails to administer or maintain a Non-U.S.
Plan in compliance with the requirements of any and all applicable laws,
statutes, rules, regulations or court orders or any Non-U.S. Plan is
involuntarily terminated or wound up, or (ix) the Company or any Subsidiary
becomes subject to the imposition of a financial penalty (which for this purpose
shall mean any tax, penalty or other liability, whether by way of indemnity or
otherwise) with respect to one or more Non-U.S. Plans; and any such event or
events described in clauses (i) through (ix) above, either individually or
together with any other such event or events, could reasonably be expected to
have a Material Adverse Effect. As used in this Section 11(o), the terms
“employee benefit plan” and “employee welfare benefit plan” shall have the
respective meanings assigned to such terms in section 3 of ERISA.
Section 12.REMEDIES ON DEFAULT, ETC.
Section 12.1    Acceleration. (a) If an Event of Default with respect to the
Company described in Section 11(h), (i) or (j) (other than an Event of Default
described in clause (i) of Section 11(h) or described in clause (vi) of Section
11(h) by virtue of the fact that such clause encompasses clause (i) of Section
11(h)) has occurred, all the Notes then outstanding shall automatically become
immediately due and payable.
(b)    If any other Event of Default has occurred and is continuing, the
Super-Majority Holders may at any time at their option, by notice or notices to
the Company, declare all the Notes then outstanding to be immediately due and
payable.
(c)    If any Event of Default described in Section 11(a) or (b) has occurred
and is continuing, any holder or holders of Notes at the time outstanding
affected by such Event of
-41-

--------------------------------------------------------------------------------



Default may at any time, at its or their option, by notice or notices to the
Company, declare all the Notes held by it or them to be immediately due and
payable.
Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including interest accrued thereon at the Default Rate) and (y) the
Make-Whole Amount determined in respect of such principal amount, shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for) and that the provision for payment
of a Make-Whole Amount by the Company in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.
Section 12.2    Holder Action. Each Purchaser and each holder of a Note agrees
that it shall not take or institute any actions or proceedings, judicial or
otherwise, for any right or remedy against the Company or any Subsidiary
Guarantor or any other obligor under this Agreement, the Subsidiary Guaranty or
any of the Notes (including the exercise of any right of setoff, rights on
account of any banker’s lien or similar claim or other rights of self-help), or
institute any actions or proceedings, or otherwise commence any remedial
procedures, with respect to any property of any Obligor, except as provided in
Section 12.1(a) and Section 12.1(c), without the prior written consent of the
Super-Majority Holders. The provisions of this Section 12.2 are for the sole
benefit of the holders of the Notes and shall not afford any right to, or
constitute a defense available to, the Obligors.
Section 12.3    Rescission. At any time after any Notes have been declared due
and payable pursuant to Section 12.1(b) or (c), the Required Holders, by written
notice to the Company, may rescind and annul any such declaration and its
consequences if (a) the Company has paid all overdue interest on the Notes, all
principal of and Make-Whole Amount, if any, on any Notes that are due and
payable and are unpaid other than by reason of such declaration, and all
interest on such overdue principal and Make-Whole Amount, if any, and (to the
extent permitted by applicable law) any overdue interest in respect of any
Series of the Notes, at the Default Rate for such Series, (b) neither the
Company nor any other Person shall have paid any amounts which have become due
solely by reason of such declaration, (c) all Events of Default and Defaults,
other than non-payment of amounts that have become due solely by reason of such
declaration, have been cured or have been waived pursuant to Section 17, and (d)
no judgment or decree has been entered for the payment of any monies due
pursuant hereto or to the Notes. No rescission and annulment under this Section
12.3 will extend to or affect any subsequent Event of Default or Default or
impair any right consequent thereon.
Section 12.4    No Waivers or Election of Remedies, Expenses, Etc. No course of
dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies. No right, power or remedy conferred by
this Agreement, the Subsidiary Guaranty or any Note upon any holder of any Note
shall be exclusive of any other right, power or remedy
-42-

--------------------------------------------------------------------------------



referred to herein or therein or now or hereafter available at law, in equity,
by statute or otherwise. Without limiting the obligations of the Company under
Section 15, the Company will pay on demand such further amount as shall be
sufficient to cover all costs and expenses of such holders incurred in any
enforcement or collection under this Section 12, including documented
out-of-pocket costs and expenses of one special outside counsel for all of the
holders of the Notes, taken as a whole (and, if reasonably required by the
Required Holders, one local counsel in each applicable jurisdiction for all such
holders, taken as a whole) collectively incurred in connection with any such
enforcement or collection.
Section 13.REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.
Section 13.1    Registration of Notes. The Company shall keep at its principal
executive office a register for the registration and registration of transfers
of Notes. The name and address of each holder of one or more Notes, each
transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. If any holder of one or more Notes
is a nominee, then (a) the name and address of the beneficial owner of such Note
or Notes shall also be registered in such register as an owner and holder
thereof and (b) at any such beneficial owner’s option, either such beneficial
owner or its nominee may execute any amendment, waiver or consent pursuant to
this Agreement. Prior to due presentment for registration of transfer, the
Person in whose name any Note shall be registered shall be deemed and treated as
the owner and holder thereof for all purposes hereof, and the Company shall not
be affected by any notice or knowledge to the contrary. The Company shall give
to any holder of a Note that is an Institutional Investor promptly upon request
therefor, a complete and correct copy of the names and addresses of all
registered holders of Notes. For the avoidance of doubt, the language in this
Section 13.1 is intended to cause the Notes to be issued in “registered form” as
defined in Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and Sections
5f.103-1(c) and 1.871-14(c) of the U.S. Treasury Regulations, and such language
shall be interpreted and applied consistently therewith.
Section 13.2    Transfer and Exchange of Notes.
(a)    Subject to clause (b) below, any registered holder of a Note or a
Purchaser (an “Assigning Party”) may assign to one or more assignees (other than
a Competitor) (an “Assignee”) all or a portion of its rights and obligations
under its Note and/or under this Agreement.
(b)    Any such assignment or transfer shall be subject to the following
conditions: (i) the Assigning Party shall deliver to the Company a written
instrument of transfer duly executed by the Assigning Party or such Assigning
Party’s attorney duly authorized in writing and accompanied by the relevant
name, address and other information for notices of each transferee of such Note
or part thereof; (ii) the Assignee shall have made the representations set forth
in Section 6 to the Company; (iii) an exemption from registration of the Notes
under the Securities Act is available; and (iv) if requested by the Company, the
Assigning Party shall have delivered to the Company such certifications or other
evidence to determine that such assignment or transfer is being made in
compliance with the Securities Act and applicable state securities laws, in each
case at the sole expense of the Assigning Party.
-43-

--------------------------------------------------------------------------------



(c)    Upon satisfaction of the conditions set forth in clause (b) above and
surrender of any Note to the Company at the address and to the attention of the
designated officer (all as specified in Section 18(iii)), for registration of
transfer or exchange within 10 Business Days thereafter, the Company shall
execute and deliver, at the Company’s expense (except as provided below), one or
more new Notes of the same Series (as requested by the holder thereof) in
exchange therefor, in an aggregate principal amount equal to the unpaid
principal amount of the surrendered Note. Each such new Note shall be payable to
such Person as such holder may request and shall be substantially in the form of
Notes for such Series set forth in Schedule 1(a) or Schedule 1(b), as
applicable. Each such new Note shall be dated and bear interest from the date to
which interest shall have been paid on the surrendered Note or dated the date of
the surrendered Note if no interest shall have been paid thereon. The Company
may require payment of a sum sufficient to cover any stamp tax or other similar
governmental charge imposed in respect of any such transfer of Notes. Notes
shall not be transferred in denominations of less than $100,000, provided that
if necessary to enable the registration of transfer by a holder of its entire
holding of Notes, one Note of each such holder may be in a denomination of less
than $100,000. Any transferee, by its acceptance of a Note registered in its
name (or the name of its nominee), shall be deemed to have made the
representations set forth in Section 6.2. Notwithstanding any other provision
hereof, if such transferee, in connection with such giving of the representation
set forth in Section 6.2, makes disclosure under Section 6.2(b) or (e), then no
transfer of Notes shall be effective without the consent of the Company, which
consent, as to these matters, shall not be withheld if the Company reasonably
determines that it is able to conclude that the transfer of the Notes to the
transferee would not constitute a transaction that is subject to the
prohibitions of Section 406(a) of ERISA or in connection with which a tax could
be imposed pursuant to Section 4975(c)(1)(A)-(D) of the Code.
Section 13.3    Replacement of Notes. Upon receipt by the Company at the address
and to the attention of the designated officer (all as specified in Section
18(iii)) of evidence reasonably satisfactory to it of the ownership of and the
loss, theft, destruction or mutilation of any Note (which evidence shall be, in
the case of an Institutional Investor, notice from such Institutional Investor
of such ownership and such loss, theft, destruction or mutilation in the form of
a lost note affidavit), and
(a)    in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $500,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or
(b)    in the case of mutilation, upon surrender and cancellation thereof,
within 10 Business Days thereafter, the Company at its own expense shall execute
and deliver, in lieu thereof, a new Note of the same Series, dated and bearing
interest from the date to which interest shall have been paid on such lost,
stolen, destroyed or mutilated Note or dated the date of such lost, stolen,
destroyed or mutilated Note if no interest shall have been paid thereon.
-44-

--------------------------------------------------------------------------------



Section 14.PAYMENTS ON NOTES.
Section 14.1    Place of Payment. Subject to Section 14.2, payments of
principal, Make-Whole Amount, if any, and interest becoming due and payable on
the Notes shall be made in New York, New York at the principal office of the
Company in such jurisdiction. The Company (or its agent or sub-agent) may at any
time, by notice to each holder of a Note, change the place of payment of the
Notes so long as such place of payment shall be either the principal office of
the Company, the principal office of the Company’s agent or sub-agent in such
jurisdiction or the principal office of a bank or trust company in such
jurisdiction.
Section 14.2    Payment by Wire Transfer. So long as any Purchaser or its
nominee shall be the holder of any Note, and notwithstanding anything contained
in Section 14.1 or in such Note to the contrary, the Company (or its agent or
sub-agent) will pay all sums becoming due on such Note for principal, Make-Whole
Amount, if any, interest and all other amounts becoming due hereunder by the
method and at the address specified for such purpose below such Purchaser’s name
in the Purchaser Schedule or by such other method or at such other address as
such Purchaser shall have from time to time specified to the Company in writing
for such purpose, without the presentation or surrender of such Note or the
making of any notation thereon, except that upon written request of the Company
made concurrently with or reasonably promptly after payment or prepayment in
full of any Note, such Purchaser shall surrender such Note for cancellation,
reasonably promptly after any such request, to the Company at its principal
executive office or at the place of payment most recently designated by the
Company pursuant to Section 14.1. Prior to any sale or other disposition of any
Note held by a Purchaser or its nominee, such Purchaser will, at its election,
either endorse thereon the amount of principal paid thereon and the last date to
which interest has been paid thereon or surrender such Note to the Company in
exchange for a new Note or Notes pursuant to Section 13.2. The Company will
afford the benefits of this Section 14.2 to any Institutional Investor that is
the direct or indirect transferee of any Note purchased by a Purchaser under
this Agreement and that has made the same agreement relating to such Note as the
Purchasers have made in this Section 14.2.
Section 14.3    Taxes.
(a)    Any and all payments hereunder and under the Notes shall be made by the
Company without setoff, offset, deduction, withholding or counterclaim, and free
and clear of all Taxes, except as required by applicable law. If any withholding
or deduction from any payment made by or on account of the Company hereunder or
under any Note is required in respect of any Taxes pursuant to any applicable
law, then the Company will (x) pay directly to the relevant authority the full
amount required to be so withheld or deducted, (y) promptly forward to the
holders an official receipt or other documentation reasonably satisfactory to
the holders evidencing such payment to such authority and (z) if such Tax is an
Indemnified Tax, increase the amount payable to the applicable holder by such
additional amount as is necessary to ensure that the net amount actually
received by each holder after such withholding or deduction has been made
(including such withholdings and deductions on additional sums payable under
this Section 14.3(a)) will equal the full amount such holder, as applicable,
would have received had no such withholding or deduction for Indemnified Taxes
been made.
-45-

--------------------------------------------------------------------------------



(b)    The Company shall indemnify any holder, within 10 Business Days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 14.3(b)) payable or paid by such holder or required to be
withheld or deducted from a payment to such holder and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the Company by or on behalf of a holder, shall be conclusive absent manifest
error.
(c)    Any holder that is entitled to an exemption from or reduction of
withholding tax with respect to payments made under this Agreement or any Note
shall deliver to the Company, at the time or times reasonably requested by the
Company, such properly completed and executed documentation reasonably requested
by the Company as will permit such payments to be made without withholding or at
a reduced rate of withholding. In addition, any holder, if reasonably requested
by the Company, shall deliver such other documentation prescribed by applicable
law or reasonably requested by the Company as will enable the Company to
determine whether or not such holder is subject to backup withholding or
information reporting requirements (including FATCA). Notwithstanding anything
to the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
clauses (i) and (ii) of this Section 14.3(c)) shall not be required if in the
holder’s reasonable judgment such completion, execution or submission would
subject such holder to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such holder. Without
limiting the generality of the foregoing, (i) any holder that is a United States
Person shall deliver to the Company on or before the date on which such holder
obtains a Note (and from time to time thereafter upon the reasonable request of
the Company), executed copies of IRS Form W-9 certifying that such holder is
exempt from U.S. federal backup withholding tax, and (ii) any holder that is a
not United States Person shall deliver to the Company on or before the date on
which such holder obtains a Note (and from time to time thereafter upon the
reasonable request of the Company), executed copies of (A) the applicable IRS
Form W-8 and (B) any other documentation prescribed by applicable law as a basis
for claiming exemption (if any) from or a reduction (if any) in U.S. federal
withholding tax, duly completed, together with such supplementary documentation
as may be prescribed by applicable law to permit the Company to determine the
withholding or deduction required to be made.
(d)    If a payment made to a holder under this Agreement or any Note would be
subject to U.S. federal withholding tax imposed by FATCA if such holder were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
holder shall deliver to the Company at the time or times prescribed by law and
at such time or times reasonably requested by the Company such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Company as may be necessary for the Company to comply with its
obligations under FATCA and to determine that such holder has complied with such
holder’s obligations under FATCA or to determine the amount, if any, to deduct
and withhold from such payment. For purposes of this Section 14.3(d), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
Each holder agrees that if any form or certification it previously delivered
under Section 14.3(c) or this Section 14.3(d)
-46-

--------------------------------------------------------------------------------



expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company in writing of its legal
inability to do so.
(e)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 14.3 (including by the payment of additional amounts
pursuant to this Section 14.3), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 14.3 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this Section 14.3(e) (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) in the event
that such indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this Section
14.3(e), in no event will the indemnified party be required to pay any amount to
an indemnifying party pursuant to this Section 14.3(e) the payment of which
would place the indemnified party in a less favorable net after-Tax position
than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This Section 14.3(e) shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(f)    Each party’s obligations under this Section 14.3 shall survive any
assignment of rights by, or the replacement of, a holder, the termination of
this Agreement and the repayment, satisfaction or discharge of all obligations
under this Agreement and the Notes.
Section 15.EXPENSES, ETC.
Section 15.1    Transaction Expenses. Whether or not the transactions
contemplated hereby are consummated, the Company will pay all reasonable and
documented out-of-pocket costs and expenses (but limited, in the case of
attorneys’ fees and expenses, to the reasonable and documented out-of-pocket
attorneys’ fees of one special counsel for, collectively, the Purchasers and
each other holder of a Note, taken as a whole, and, if reasonably required by
the Required Holders, one local counsel in each applicable jurisdiction for all
such holders, taken as a whole) incurred by the Purchasers and each other holder
of a Note in connection with such transactions and in connection with any
amendments, waivers or consents under or in respect of this Agreement, the
Subsidiary Guaranty or the Notes (whether or not such amendment, waiver or
consent becomes effective), including: (a) the costs and expenses incurred in
enforcing or defending (or determining whether or how to enforce or defend) any
rights under this Agreement, the Subsidiary Guaranty or the Notes or in
responding to any subpoena or other legal process or informal investigative
demand issued in connection with this Agreement, the Subsidiary Guaranty or the
Notes, or by reason of being a holder of any Note and (b) the costs and
expenses, including financial advisors’ fees, incurred in connection with the
insolvency or bankruptcy of the Company or any Subsidiary or in connection with
any work-out or restructuring of the transactions contemplated hereby and by the
Notes and the Subsidiary Guaranty and (c) the costs and expenses incurred in
connection with the initial filing of this Agreement and all related documents
and financial information with the SVO.
-47-

--------------------------------------------------------------------------------



If required by the NAIC, the Company shall obtain and maintain at its own cost
and expense a Legal Entity Identifier (LEI). For the avoidance of doubt, this
Section 15.1 shall not apply to any taxes other than taxes that arise from
non-tax claims.
The Company will pay, and will save each Purchaser and each other holder of a
Note harmless from, (i) all claims in respect of any fees, costs or expenses, if
any, of brokers and finders (other than those, if any, retained by a Purchaser
or other holder in connection with its purchase of the Notes), and (ii) any
judgment, liability, claim, order, decree, fine, penalty, cost, fee, expense
(but limited, in the case of attorneys’ fees and expenses, to the reasonable and
documented out-of-pocket attorneys’ fees of one special counsel for,
collectively, the Purchasers and each other holder of a Note, taken as a whole,
and, if reasonably required by the Required Holders, one local counsel in each
applicable jurisdiction for all such Purchasers and holders, taken as a whole)
or obligation resulting from the consummation of the transactions contemplated
hereby, including the use of the proceeds of the Notes by the Company, in each
case, other than any such judgment, liability, claim, order, decree, fine,
penalty, cost, fee, expense (including reasonable attorneys’ fees and expenses)
or obligation that resulted from (x) the bad faith, gross negligence or willful
misconduct by such Purchaser or such holder of a Note as determined in a final
non-appealable judgment from a court of competent jurisdiction or (y) a claim
between any Purchaser or holder of a Note, on the one hand, and any other
Purchaser or holder of a Note, on the other hand (other than claims arising out
of any act or omission by the Company and/or its Affiliates). Notwithstanding
anything to the contrary, no party hereto shall be liable to any other party
hereto for any special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of the transactions contemplated hereunder or under the Subsidiary Guaranty or
any Note.
Section 15.2    Certain Taxes. The Company agrees to pay all stamp, documentary
or similar taxes or fees which may be payable in respect of the execution and
delivery or the enforcement of this Agreement or the Subsidiary Guaranty or the
execution and delivery (but not the transfer) or the enforcement of any of the
Notes in the United States or any other jurisdiction where the Company or any
Subsidiary Guarantor has assets or of any amendment of, or waiver or consent
under or with respect to, this Agreement or the Subsidiary Guaranty or of any of
the Notes, and to pay any value added tax due and payable in respect of
reimbursement of costs and expenses by the Company pursuant to this Section 15,
and will save each holder of a Note to the extent permitted by applicable law
harmless against any loss or liability resulting from nonpayment or delay in
payment of any such tax or fee required to be paid by the Company hereunder.
Section 15.3    Survival. The obligations of the Company under this Section 15
will survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of this Agreement, the Subsidiary Guaranty or the Notes,
and the termination of this Agreement.
Section 16.SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.
All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note
-48-

--------------------------------------------------------------------------------



or portion thereof or interest therein and the payment of any Note, and may be
relied upon by any subsequent holder of a Note, regardless of any investigation
made at any time by or on behalf of such Purchaser or any other holder of a
Note. All statements contained in any certificate or other instrument delivered
by or on behalf of the Company pursuant to this Agreement shall be deemed
representations and warranties of the Company under this Agreement. Subject to
the preceding sentence, this Agreement, the Notes and the Subsidiary Guaranty
embody the entire agreement and understanding between each Purchaser and the
Company and supersede all prior agreements and understandings relating to the
subject matter hereof.
Section 17.AMENDMENT AND WAIVER.
Section 17.1    Requirements. This Agreement and the Notes may be amended, and
the observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), only with the written consent of the Company
and the Required Holders, except that:
(a)    no amendment or waiver of any of the provisions of Section 1, 2, 3, 4, 6
or 21 hereof, or any defined term (as it is used in any such Section), will be
effective as to any Purchaser unless consented to by such Purchaser in writing;
(b)    no amendment or waiver may, without the written consent of each Purchaser
and the holder of each Note directly affected thereby at the time outstanding,
(i) subject to Section 12 relating to acceleration or rescission, change the
amount or time of any prepayment or payment of principal of, or reduce the rate
or change the time of payment or method of computation of (x) interest on the
Notes or (y) the Make-Whole Amount, (ii) change the percentage of the principal
amount of the Notes the holders of which are required to consent to any
amendment or waiver, or (iii) amend any of Section 8 (except as set forth in the
second sentence of Section 8.2 and Section 17.1(c)), Section 11(a), Section
11(b), Section 12, Section 17 or Section 20; and
(c)    Section 8.5 may be amended or waived to permit offers to purchase made by
the Company or an Affiliate pro rata to the holders of all Notes at the time
outstanding upon the same terms and conditions only with the written consent of
the Company and the Super-Majority Holders.
Section 17.2    Solicitation of Holders of Notes.
(a)    Solicitation. The Company will provide each holder of a Note with
sufficient information, sufficiently far in advance of the date a decision is
required, to enable such holder to make an informed and considered decision with
respect to any proposed amendment, waiver or consent in respect of any of the
provisions hereof or of the Notes or the Subsidiary Guaranty. The Company will
deliver executed or true and correct copies of each amendment, waiver or consent
effected pursuant to this Section 17 or the Subsidiary Guaranty to each holder
of a Note promptly following the date on which it is executed and delivered by,
or receives the consent or approval of, the requisite holders of Notes.


-49-

--------------------------------------------------------------------------------



(b)    Payment. The Company will not directly or indirectly pay or cause to be
paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, to any
holder of a Note as consideration for or as an inducement to the entering into
by such holder of any waiver or amendment of any of the terms and provisions
hereof or of the Subsidiary Guaranty or any Note unless such remuneration is
concurrently paid, or security is concurrently granted or other credit support
concurrently provided, on the same terms, ratably to each holder of a Note even
if such holder did not consent to such waiver or amendment.
(c)    Consent in Contemplation of Transfer. Any consent given pursuant to this
Section 17 or the Subsidiary Guaranty by a holder of a Note that has transferred
or has agreed to transfer its Note to (i) the Company, (ii) any Subsidiary or
any other Affiliate or (iii) any other Person in connection with, or in
anticipation of, such other Person acquiring, making a tender offer for or
merging with the Company and/or any of its Affiliates (either pursuant to a
waiver under Section 17.1(c) or subsequent to Section 8.5 having been amended
pursuant to Section 17.1(c)), in each case in connection with such consent,
shall be void and of no force or effect except solely as to such holder, and any
amendments effected or waivers granted or to be effected or granted that would
not have been or would not be so effected or granted but for such consent (and
the consents of all other holders of Notes that were acquired under the same or
similar conditions) shall be void and of no force or effect except solely as to
such holder.
Section 17.3    Binding Effect, Etc. Any amendment or waiver consented to as
provided in this Section 17 or the Subsidiary Guaranty applies equally to all
holders of Notes and is binding upon them and upon each future holder of any
Note and upon the Company without regard to whether such Note has been marked to
indicate such amendment or waiver. No such amendment or waiver will extend to or
affect any obligation, covenant, agreement, Default or Event of Default not
expressly amended or waived or impair any right consequent thereon. No course of
dealing between the Company and any holder of a Note and no delay in exercising
any rights hereunder or under any Note or the Subsidiary Guaranty shall operate
as a waiver of any rights of any holder of such Note.
Section 17.4    Notes Held by Company, Etc. Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Agreement, the Subsidiary
Guaranty or the Notes, or have directed the taking of any action provided herein
or in the Subsidiary Guaranty or the Notes to be taken upon the direction of the
holders of a specified percentage of the aggregate principal amount of Notes
then outstanding, Notes directly or indirectly owned by the Company or any of
its Affiliates shall be deemed not to be outstanding.
Section 18.NOTICES.
Except to the extent otherwise provided in Section 7.4, all notices and
communications provided for hereunder shall be in writing and sent (a) by
telecopy if the sender on the same day sends a confirming copy of such notice by
an internationally recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
-50-

--------------------------------------------------------------------------------



prepaid), (c) by an internationally recognized overnight delivery service
(charges prepaid), or (d) by e-mail, provided, that, in the case of this clause
(d), upon written request of any holder to receive paper copies of such notices
or communications, the Company will promptly deliver such paper copies to such
holder. Any such notice must be sent:
(i)    if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in the Purchaser Schedule or at such
other address as such Purchaser or nominee shall have specified to the Company
in writing,
(ii)    if to any other holder of any Note, to such holder at such address as
such other holder shall have specified to the Company in writing, or
(iii)    if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of Thomas Moses, or at such other address or
to the attention of such other Person as the Company shall have specified to the
holder of each Note in writing, in each case, with a copy (which shall not
constitute notice) to: Dechert LLP, 1095 Avenue of the Americas, New York, New
York 10036, Attn: Jay Alicandri, Fax: (212) 698-3599, Email:
jay.alicandri@dechert.com.
Notices under this Section 18 will be deemed given only when actually received.
Notwithstanding anything to the contrary contained herein, any notice to be
given by the Company (other than an Officer’s Certificate) may be delivered by
an agent or sub-agent of the Company.
Section 19.REPRODUCTION OF DOCUMENTS.
This Agreement and all documents relating thereto, including (a) consents,
waivers and modifications that may hereafter be executed, (b) documents received
by any Purchaser at the Closing (except the Notes themselves), and (c) financial
statements, certificates and other information previously or hereafter furnished
to any Purchaser, may be reproduced by such Purchaser by any photographic,
photostatic, electronic, digital, or other similar process and such Purchaser
may destroy any original document so reproduced. The Company agrees and
stipulates that, to the extent permitted by applicable law, any such
reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by such Purchaser in the
regular course of business) and any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence. This
Section 19 shall not prohibit the Company or any holder of Notes from contesting
any such reproduction to the same extent that it could contest the original, or
from introducing evidence to demonstrate the inaccuracy of any such
reproduction.
Section 20.CONFIDENTIAL INFORMATION.
For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was adequately
identified when received by such Purchaser as being confidential information of
the Company or such Subsidiary, provided that such term does not include
-51-

--------------------------------------------------------------------------------



information that (a) was publicly known or otherwise known to such Purchaser
prior to the time of such disclosure, (b) subsequently becomes publicly known
through no act or omission by such Purchaser or any Person acting on such
Purchaser’s behalf, (c) otherwise becomes known to such Purchaser other than
through disclosure by the Company or any Subsidiary or (d) constitutes financial
statements delivered to such Purchaser under Section 7.1 that are otherwise
publicly available. Each Purchaser will maintain the confidentiality of such
Confidential Information in accordance with procedures adopted by such Purchaser
in good faith to protect confidential information of third parties delivered to
such Purchaser, provided that such Purchaser may deliver or disclose
Confidential Information to (i) its directors, officers, employees, agents,
attorneys, trustees and affiliates (to the extent such disclosure reasonably
relates to the administration of the investment represented by its Notes), (ii)
its auditors, financial advisors and other professional advisors who agree to
hold confidential the Confidential Information substantially in accordance with
this Section 20, (iii) any other holder of any Note, (iv) any Institutional
Investor to which it sells or offers to sell such Note or any part thereof or
any participation therein (if such Person has agreed in writing prior to its
receipt of such Confidential Information to be bound by this Section 20), (v)
any Person from which it offers to purchase any Security of the Company (if such
Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by this Section 20), (vi) any federal or state
regulatory authority having jurisdiction over such Purchaser, (vii) the NAIC or
the SVO or, in each case, any similar organization, or any nationally recognized
rating agency that requires access to information about such Purchaser’s
investment portfolio, or (viii) any other Person to which such delivery or
disclosure may be necessary or appropriate (w) to effect compliance with any
law, rule, regulation or order applicable to such Purchaser, (x) in response to
any subpoena or other legal process, (y) in connection with any litigation to
which such Purchaser is a party or (z) if an Event of Default has occurred and
is continuing, to the extent such Purchaser may reasonably determine such
delivery and disclosure to be necessary or appropriate in the enforcement or for
the protection of the rights and remedies under such Purchaser’s Notes, this
Agreement or the Subsidiary Guaranty. Each holder of a Note, by its acceptance
of a Note, will be deemed to have agreed to be bound by and to be entitled to
the benefits of this Section 20 as though it were a party to this Agreement. On
reasonable request by the Company in connection with the delivery to any holder
of a Note of information required to be delivered to such holder under this
Agreement or requested by such holder (other than a holder that is a party to
this Agreement or its nominee), such holder will enter into an agreement with
the Company embodying this Section 20.
In the event that as a condition to receiving access to information relating to
the Company or its Subsidiaries in connection with the transactions contemplated
by or otherwise pursuant to this Agreement, any Purchaser or other holder of a
Note is required to agree to a confidentiality undertaking (whether a secure
website, a secure virtual workspace or otherwise) which is different from this
Section 20, this Section 20 shall not be amended thereby and, as between such
Purchaser or such other holder and the Company, this Section 20 shall supersede
any such other confidentiality undertaking.
-52-

--------------------------------------------------------------------------------



Section 21.SUBSTITUTION OF PURCHASER.
Each Purchaser shall have the right to substitute any one of its Affiliates or
another Purchaser or any one of such other Purchaser’s Affiliates (a “Substitute
Purchaser”) as the purchaser of the Notes that it has agreed to purchase
hereunder, by prior written notice to the Company, which notice shall be signed
by both such Purchaser and such Substitute Purchaser, shall contain such
Substitute Purchaser’s agreement to be bound by this Agreement and shall contain
a confirmation by such Substitute Purchaser of the accuracy with respect to it
of the representations set forth in Section 6. Upon receipt of such notice, any
reference to such Purchaser in this Agreement (other than in this Section 21)
shall be deemed to refer to such Substitute Purchaser in lieu of such original
Purchaser. In the event that such Substitute Purchaser is so substituted as a
Purchaser hereunder and such Substitute Purchaser thereafter transfers to such
original Purchaser all of the Notes then held by such Substitute Purchaser, upon
receipt by the Company of notice of such transfer, any reference to such
Substitute Purchaser as a “Purchaser” in this Agreement (other than in this
Section 21) shall no longer be deemed to refer to such Substitute Purchaser, but
shall refer to such original Purchaser, and such original Purchaser shall again
have all the rights of an original holder of the Notes under this Agreement.
Section 22.MISCELLANEOUS.
Section 22.1    Successors and Assigns. All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including
any subsequent holder of a Note) permitted hereby, whether so expressed or not,
except that, subject to Section 10.2, the Company may not assign or otherwise
transfer any of its rights or obligations hereunder or under the Notes without
the prior written consent of each holder. Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto and their respective successors and assigns permitted hereby) any legal
or equitable right, remedy or claim under or by reason of this Agreement.
Section 22.2    Accounting Terms. (a) All accounting terms used herein which are
not expressly defined in this Agreement have the meanings respectively given to
them in accordance with GAAP. Except as otherwise specifically provided herein,
(i) all computations made pursuant to this Agreement shall be made in accordance
with GAAP, and (ii) all financial statements shall be prepared in accordance
with GAAP. For purposes of determining compliance with this Agreement (including
Section 9, Section 10 and the definition of “Indebtedness”), any election by the
Company to measure any financial liability using fair value (as permitted by
Financial Accounting Standards Board Accounting Standards Codification Topic No.
825-10-25 – Fair Value Option, International Accounting Standard 39 – Financial
Instruments: Recognition and Measurement or any similar accounting standard)
shall be disregarded and such determination shall be made as if such election
had not been made.
(b)    If, at any time, either the Company or the Required Holders shall request
an amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision, regardless of whether any such notice is given
before or after such change in GAAP or in the application
-53-

--------------------------------------------------------------------------------



thereof, then the parties shall negotiate in good faith to amend such provision
to preserve the original intent thereof in light of such change in GAAP;
provided that until so amended, such provision shall be interpreted on the basis
of GAAP as in effect and applied immediately before such change shall have
become effective until such notice shall have been withdrawn or such provision
amended in accordance herewith.
Section 22.3    Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.
Section 22.4    Construction, Etc. Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.
Defined terms herein shall apply equally to the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein)
and, for purposes of the Notes, shall also include any such notes issued in
substitution therefor pursuant to Section 13, (b) subject to Section 22.1, any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Sections and Schedules shall be construed to refer to Sections of, and
Schedules to, this Agreement, and (e) any reference to any law or regulation
herein shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time.
Section 22.5    Counterparts; Electronic Contracting. This Agreement may be
executed in any number of counterparts, each of which shall be an original but
all of which together shall constitute one instrument. Each counterpart may
consist of a number of copies hereof, each signed by less than all, but together
signed by all, of the parties hereto. The parties agree to electronic
contracting and signatures with respect to this Agreement.  Delivery of an
electronic signature to, or a signed copy of, this Agreement by facsimile, email
or other electronic transmission shall be fully binding on the parties to the
same extent as the delivery of the signed originals and shall be admissible into
evidence for all purposes.  The words “execution,” “execute”, “signed,”
-54-

--------------------------------------------------------------------------------



“signature,” and words of like import in or related to any document to be signed
in connection with this Agreement shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Company, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
Section 22.6    Governing Law. This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New York excluding choice-of-law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.
Section 22.7    Jurisdiction and Process; Waiver of Jury Trial. (a) The Company
and each Purchaser irrevocably submits to the non-exclusive jurisdiction of any
New York State or federal court sitting in the Borough of Manhattan, The City of
New York, over any suit, action or proceeding arising out of or relating to this
Agreement or the Notes. To the fullest extent permitted by applicable law, the
Company and each Purchaser irrevocably waive and agree not to assert, by way of
motion, as a defense or otherwise, any claim that it is not subject to the
jurisdiction of any such court, any objection that it may now or hereafter have
to the laying of the venue of any such suit, action or proceeding brought in any
such court and any claim that any such suit, action or proceeding brought in any
such court has been brought in an inconvenient forum.
(b)    The Company and each Purchaser agrees, to the fullest extent permitted by
applicable law, that a final judgment in any suit, action or proceeding of the
nature referred to in Section 22.7(a) brought in any such court shall be
conclusive and binding upon it subject to rights of appeal, as the case may be,
and may be enforced in the courts of the United States of America or the State
of New York (or any other courts to the jurisdiction of which it or any of its
assets is or may be subject) by a suit upon such judgment.
(c)    The Company and each Purchaser consents to process being served by or on
behalf of any holder of Notes in any suit, action or proceeding of the nature
referred to in Section 22.7(a) by mailing a copy thereof by registered,
certified, priority or express mail (or any substantially similar form of mail),
postage prepaid, return receipt or delivery confirmation requested, to it at its
address specified in Section 18 or at such other address of which such holder
shall then have been notified pursuant to said Section. The Company and each
Purchaser agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.
(d)    Nothing in this Section 22.7 shall affect the right of any holder of a
Note to serve process in any manner permitted by law, or limit any right that
the holders of any of the Notes may have to bring proceedings against the
Company in the courts of any appropriate jurisdiction
-55-

--------------------------------------------------------------------------------



or to enforce in any lawful manner a judgment obtained in one jurisdiction in
any other jurisdiction.
(e)    THE PARTIES HERETO HEREBY WAIVE TRAIL BY JURY IN ANY ACTION BROUGHT ON OR
WITH RESPECT TO THIS AGREEMENT, TEH NOTES OR ANY OTHER DOCUMENT EXECUTED IN
CONNECTION HEREWITH OR THEREWITH.
* * * * *
If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you and the Company.




Very truly yours,


Barings BDC, Inc.




By ___________________________________
    






-56-


--------------------------------------------------------------------------------



This Agreement is hereby
accepted and agreed to as
of the date hereof.


GUARANTY INCOME LIFE INSURANCE COMPANY

By:/s/  Erik BraunName:Erik BraunTitle:Officer





LINCOLN BENEFIT LIFE COMPANY

By:/s/  Erik BraunName:Erik BraunTitle:Officer





UNITED LIFE INSURANCE COMPANY

By:/s/  Erik BraunName:Erik BraunTitle:Officer



KUVARE LIFE RE LTD., ON BEHALF OF COMMONWEALTH
ANNUITY AND LIFE INSURANCE COMPANY, BY VIRTUE
OF AUTHORITY GRANTED UNDER THE FUNDS WITHHELD ANNUITY RETROCESSION AGREEMENT
DATED JUNE 1, 2018



By:/s/  Kevin HoviName:Kevin HoviTitle:Chief Financial Officer








--------------------------------------------------------------------------------



ATHENE ANNUITY & LIFE ASSURANCE COMPANY
By:    Apollo Insurance Solutions Group LP, its investment adviser
By:    Apollo Capital Management, L.P., its sub adviser
By:    Apollo Capital Management GP, LLC, its General Partner



By:/s/  Jospeh D. GlattName:Joseph D. GlattTitle:Vice President

    


JACKSON NATIONAL INSURANCE COMPANY
By:    Apollo Insurance Solutions Group LP, its investment adviser
By:    Apollo Capital Management, L.P., its sub adviser
By:    Apollo Capital Management GP, LLC, its General Partner



By:/s/  Joseph D. GlattName:Joseph D. GlattTitle:Vice President

-2-

--------------------------------------------------------------------------------



THE GUARDIAN LIFE INSURANCE COMPANY OF AMERICA



By:/s/  Brian KeatingName:Brian KeatingTitle:Senior Managing Director





-3-

--------------------------------------------------------------------------------



MASSACHUSETTS MUTUAL LIFE INSURANCE
COMPANY
By:    Barings LLC as Investment Adviser


    

By:/s/  John BrownName:John BrownTitle:Managing Director







-4-


--------------------------------------------------------------------------------



Schedule A
Defined Terms
As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:
“Adjusted Interest Rate” is defined in Section 1.2(b)(iii).
“Administration Agreement” means that certain Administration Agreement, dated
August 2, 2018, by and among the Company (f/k/a Triangle Capital Corporation)
and Barings LLC, as amended, supplemented or restated from time to time and any
successor agreement thereto.
“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person. Unless the context otherwise clearly requires, any reference to an
“Affiliate” is a reference to an Affiliate of the Company. Anything herein to
the contrary notwithstanding, the term “Affiliate” shall not include (i) any
Person that constitutes a Portfolio Investment held by any Obligor or any of its
or their subsidiaries in the ordinary course of business or (ii) Massachusetts
Mutual Life Insurance Company, any other Purchaser as of the date of this
Agreement or any Affiliate or Related Fund thereof (other than, for the
avoidance of doubt, the Company, any of its Subsidiaries or any holder of the
Equity Interests of the Company) that is a holder of the Notes issued under this
Agreement.
“Agreement” means this Note Purchase Agreement, including all Schedules and
Exhibits attached to this Agreement.
“Anti-Corruption Laws” means any law or regulation in a U.S. or any non-U.S.
jurisdiction regarding bribery or any other corrupt activity, including the U.S.
Foreign Corrupt Practices Act and the U.K. Bribery Act 2010.
“Anti-Money Laundering Laws” means any law or regulation in a U.S. or any
non-U.S. jurisdiction regarding money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes,
including the Currency and Foreign Transactions Reporting Act of 1970 (otherwise
known as the Bank Secrecy Act) and the USA PATRIOT Act.
“Asset Coverage Ratio” means, on a consolidated basis for the Company and its
subsidiaries, the ratio which the value of total assets, less all liabilities
and indebtedness not represented by Senior Securities, bears to the aggregate
amount of Senior Securities representing indebtedness of the Company and its
subsidiaries (all as determined pursuant to the Investment Company Act and any
orders of the SEC issued to the Company thereunder). For clarity, the
calculation of the Asset Coverage Ratio shall be made in accordance with any
exemptive order issued by the SEC under Section 6(c) of the Investment Company
Act relating to the exclusion of any Indebtedness of any SBIC Subsidiary from
the definition of Senior Securities.
Schedule A
(to Note Purchase Agreement)

--------------------------------------------------------------------------------



“Assignee” is defined in Section 13.2(a).
“Assigning Party” is defined in Section 13.2(a).
“Below Investment Grade Event” is defined in Section 1.2(b)(iv).
“Blocked Person” means (a) a Person whose name appears on the list of Specially
Designated Nationals and Blocked Persons published by OFAC, (b) a Person,
entity, organization, country or regime that is blocked or a target of
comprehensive sanctions that have been imposed under U.S. Economic Sanctions
Laws or (c) a Person that is an agent, department or instrumentality of, or is
otherwise beneficially owned by, controlled by or acting on behalf of, directly
or indirectly, any Person, entity, organization, country or regime described in
clause (a) or (b).
“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York, New York are required or authorized to be closed.
“Cash Equivalents” means (a) U.S. Government Securities maturing within 1 year
from the applicable date of determination, (b) securities that are direct
obligations of, and obligations the timely payment of principal and interest on
which is issued by, any state of the United States or any political subdivision
of any such state or any public instrumentality thereof maturing within 1 year
from the applicable date of determination and, at the time of acquisition,
having one of the two highest ratings obtainable from either S&P or Moody’s, (c)
commercial paper maturing no more than 270 days from the date of acquisition
thereof and, at the time of acquisition, having a rating of at least A-1 from
S&P or at least P-1 from Moody’s, (d) certificates of deposit, bankers’
acceptances and time deposits maturing within 1 year from the date of
acquisition thereof issued or guaranteed by or placed with, any bank organized
under the laws of the United States or any state thereof or under the laws of a
Permitted Foreign Jurisdiction, (e) money market and demand deposit accounts
issued by, offered by or maintained with any bank organized under the laws of
the United States or any state or under the laws of a Permitted Foreign
Jurisdiction, (f) fully collateralized repurchase agreements with a term of not
more than 30 days from the date of acquisition thereof for U.S. Government
Securities and entered into with (i) a financial institution satisfying the
criteria described in clause (d) of this definition or (ii) a primary dealer in
U.S. Government Securities having (or being a member of a consolidated group
having) at such date of acquisition, a credit rating of at least A-1 from S&P or
at least P-1 from Moody’s, (g) certificates of deposit or bankers’ acceptances
with a maturity of 90 days or less of any financial institution that is a member
of the Federal Reserve System having combined capital and surplus and undivided
profits of not less than $1,000,000,000, and (h) money market funds or mutual
funds substantially all of whose assets are invested in the types of assets
described in clauses (a) through (g) above.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof) other than the Investment Advisor of
shares representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding shares of capital stock, membership
interest or
A-2

--------------------------------------------------------------------------------



partnership interest, as applicable, in the Company; (b) the occupation of a
majority of the seats (other than the vacant seats) on the Board of Directors of
the Company by Persons who were not (i) members of the Board of Directors of the
Company as of the date of this Agreement, (ii) approved, selected or nominated
to become members of the Board of Directors of the Company by the Board of
Directors of the Company of which a majority consisted of individuals described
in clause (i), or (iii) approved, selected or nominated to become members of the
Board of Directors of the Company by the Board of Directors of the Company of
which a majority consisted of individuals described in clause (i) or clause
(ii); (c) the acquisition of direct or indirect Control of the Company by any
Person or group other than the Investment Advisor or (d) the Investment Advisor
shall cease to be the investment advisor of the Company for any reason.
“Closing” is defined in Section 3.
“Code” means the Internal Revenue Code of 1986, as amended.
“Company” is defined in the first paragraph of this Agreement.
“Competitor” means (a) any entity that has elected to be regulated as a
“business development company” under the Investment Company Act; and (b) any
Person who is not an Affiliate of the Company or any of its subsidiaries and who
is actively engaged, as its primary business, in the same or similar line of
business as any material business of the Company or any of its subsidiaries as
of the date of this Agreement; provided, however, that (x) in no event shall any
insurance company, bank, trust company, pension plan, savings and loan
association or any other similar financial institution or entity (regardless of
legal form) be deemed to be a Competitor and (y) in no event shall any entity
which (i) maintains passive investments in any Person which is a Competitor and
(ii) is not an asset manager, a vehicle of an asset manager or a Person
controlled by an asset manager, solely because of such passive investments, be
deemed a Competitor.
“Confidential Information” is defined in Section 20.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise; and the
terms “Controlled” and “Controlling” shall have meanings correlative to the
foregoing.
“Controlled Entity” means (a) any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates and (b) if the Company
has a parent company, such parent company and its Controlled Affiliates.
“Controlled Foreign Corporation” means any Subsidiary which is (i) a “controlled
foreign corporation” (within the meaning of Section 957 of the Code), (ii) a
Subsidiary substantially all the assets of which consist (directly or indirectly
through one or more flow-through entities) of Equity Interests and/or
indebtedness of one or more Subsidiaries described in clause (i) of this
definition, or (iii) without duplication of clause (i) or (ii) of this
definition, an
A-3

--------------------------------------------------------------------------------



entity treated as disregarded for U.S. federal income tax purposes and
substantially all of the assets of which consist (directly or indirectly through
one or more flow-through entities) of the Equity Interests and/or indebtedness
of one or more Subsidiaries described in clause (i) or (ii) of this definition.
“Cure Right” is defined in Section 10.6(d).
“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.
“Default Rate” means, with respect to any Note of any Series, the rate of
interest per annum that is 2.0% above the rate of interest then in effect
pursuant to Section 1.2 and clause (a) of the first paragraph of such Note of
such Series (including, for the avoidance of doubt, the Adjusted Interest Rate
and the Secured Debt Margin (as applicable)).
“Disclosure Documents” is defined in Section 5.3.
“Disqualified Equity Interests” means any Equity Interests which, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable (other than for Qualified Equity Interests), pursuant to
a sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof (other than for Qualified Equity Interests), in whole or in part,
on or prior to 91 days following the latest Maturity Date at the time such
Equity Interests is issued (it being understood that if any such redemption is
in part, only such part coming into effect prior to 91 days following the latest
Maturity Date shall constitute Disqualified Equity Interests), (b) is or becomes
convertible into or exchangeable (unless at the sole option of the issuer
thereof) for (i) debt securities or (ii) any Equity Interests that would
constitute Disqualified Equity Interests, in each case at any time on or prior
to 91 days following the latest Maturity Date at the time such Equity Interests
is issued, (c) contains any mandatory repurchase obligation or any other
repurchase obligation at the option of the holder thereof (other than for
Qualified Equity Interests), in whole or in part, which may come into effect
prior to 91 days following the latest Maturity Date at the time such Equity
Interests is issued (it being understood that if any such repurchase obligation
is in part, only such part coming into effect prior to 91 days following the
latest Maturity Date shall constitute Disqualified Equity Interests) or (d)
requires scheduled payments of dividends in cash on or prior to 91 days
following the latest Maturity Date at the time such Equity Interests is issued;
provided that any Equity Interests that would not constitute Disqualified Equity
Interests but for provisions thereof giving holders thereof (or the holders of
any security into or for which such Equity Interests is convertible,
exchangeable or exercisable) the right to require the issuer thereof to redeem
such Equity Interests upon the occurrence of any Change in Control occurring
prior to 91 days following the latest Maturity Date at the time such Equity
Interests is issued shall not constitute Disqualified Equity Interests if (x)
such Equity Interests provides that the issuer thereof will not redeem any such
Equity Interests pursuant to such provisions prior to the date that the Notes
have been repaid in full (other than continent indemnification obligations) (the
“Termination Date”) or (y) such redemption is subject to events that would cause
the Termination Date to occur.
A-4

--------------------------------------------------------------------------------



“EDGAR” means the SEC’s Electronic Data Gathering, Analysis and Retrieval System
or any successor SEC electronic filing system for such purposes.
“Environmental Laws” means any applicable federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, or settlement or consent
agreements relating to pollution and the protection of the environment or the
release of any Hazardous Materials into the environment.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest. As used in this Agreement, “Equity Interests” shall not include
convertible debt unless and until such debt has been converted to capital stock.
“ERISA” means the Employee Retirement Income Security Act of 1974 and the rules
and regulations promulgated thereunder from time to time in effect.
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414(b),
(c), (m) or (o) of the Code.
“Event of Default” is defined in Section 11.
“Excluded Subsidiaries” means, collectively, (a) any Financing Subsidiary, (b)
any bankruptcy remote special purpose vehicle, (c) any Person that constitutes
an Investment held by the Company that is not, under generally accepted
accounting principles in the United States, consolidated on the financial
statements of the Company and its Subsidiaries, and (d) any Subsidiary of any of
the foregoing, in each case, so long as any such Person described in clauses (a)
through (d) above is not a guarantor, borrower or co-borrower with respect to
the Specified Credit Facility.
“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a holder or required to be withheld or deducted from a payment to a
holder, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such holder being organized under the laws of, or having its principal office
or, its applicable lending office located in, the jurisdiction imposing such Tax
(or any political subdivision thereof) or (ii) that are Other Connection Taxes,
(b) U.S. federal withholding Taxes imposed on amounts payable to or for the
account of such holder with respect to an applicable interest in the Notes
pursuant to a law in effect on the date on which (i) such holder acquires such
Notes or (ii) such holder changes its lending office, except in each case to the
extent that, pursuant to Section 14.3, amounts with respect to such Taxes were
payable either to such holder’s assignor immediately before such holder became a
party hereto or to such holder immediately before it changed its lending office,
(c) Taxes attributable to such holder’s failure to comply with Section 14.3(c)
or (d) and (d) any withholding Taxes imposed under FATCA.
A-5

--------------------------------------------------------------------------------



“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.
“Financial Covenant Default” means a Default under Section 11(c) for failure to
comply with Section 10.6(a) or 10.6(b).
“Financing Subsidiary” means (a) any Structured Subsidiary or (b) any SBIC
Subsidiary.
“Fitch” means Fitch Ratings, Inc. or any successor thereto.
“Foreign Subsidiary” means any Subsidiary of the Company that is a Controlled
Foreign Corporation or a Subsidiary of a Controlled Foreign Corporation.
“Form 10-K” is defined in Section 7.1(b).
“Form 10-Q” is defined in Section 7.1(a).
“GAAP” means (a) generally accepted accounting principles as in effect from time
to time in the United States of America and (b) for purposes of Section 9.6,
with respect to any Subsidiary, generally accepted accounting principles
(including International Financial Reporting Standards, as applicable) as in
effect from time to time in the jurisdiction of organization of such Subsidiary.
“Governmental Authority” means
(a)    the government of
(i)    the United States of America or any state or other political subdivision
thereof, or
(ii)    any other jurisdiction in which the Company or any Subsidiary conducts
all or any part of its business, or which asserts jurisdiction over any
properties of the Company or any Subsidiary, or
(b)    any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.
“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political
A-6

--------------------------------------------------------------------------------



party, candidate for political office, official of any public international
organization or anyone else acting in an official capacity.
“Guaranty” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guaranty shall not include (i) “bad boy”
guaranties and (ii) endorsements for collection or deposit in the ordinary
course of business or customary indemnification agreements entered into in the
ordinary course of business in connection with obligations that do not
constitute Indebtedness. The amount of any Guaranty at any time shall be deemed
to be an amount equal to the maximum stated or determinable amount of the
primary obligation in respect of which such Guaranty is incurred, unless the
terms of such Guaranty expressly provide that the maximum amount for which such
Person may be liable thereunder is a lesser amount (in which case the amount of
such Guaranty shall be deemed to be an amount equal to such lesser amount). The
terms “Guaranteed” and “Guarantees” shall have correlative meanings.
“Hazardous Materials” means any and all pollutants, contaminants, or toxic or
hazardous wastes, substances or which are regulated by Environmental Law,
including asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum, or petroleum products.
“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1,
provided, however, that if such Person is a nominee, then for the purposes of
Section 7, Section 12, Section 17.2 and Section 18 and any related definitions
in this Schedule A, “holder” shall mean the beneficial owner of such Note whose
name and address appears in such register.
“Immaterial Subsidiaries” means those Subsidiaries of the Company that are
designated as “Immaterial Subsidiaries” by the Company from time to time (it
being understood that the Company may at any time change any such designation);
provided that such designated Immaterial Subsidiaries shall collectively meet
all of the following criteria as of the date of (x) the designation of each such
Immaterial Subsidiary and (y) the most recent balance sheet required to be
delivered pursuant to Section 7.1 (and the Company shall in each case deliver to
the holders of the Notes a certificate of a Senior Financial Officer to such
effect setting forth reasonably detailed calculations demonstrating such
compliance): (a) the aggregate assets of all such Subsidiaries and their
Subsidiaries (on a consolidated basis) as of such date do not exceed an amount
equal to 5% of the consolidated assets of the Company and its Subsidiaries as of
such
A-7

--------------------------------------------------------------------------------



date; and (b) the aggregate revenues of all such Subsidiaries and their
Subsidiaries (on a consolidated basis) for the fiscal quarter ending on such
date do not exceed an amount equal to 5% of the consolidated revenues of the
Company and its Subsidiaries for such period. Notwithstanding the foregoing, no
Immaterial Subsidiary that is or later becomes a Subsidiary Guarantor may be an
Immaterial Subsidiary.
“Incorporated Covenant” is defined in Section 9.11(b).
“Indebtedness” with respect to any Person means, at any time, without
duplication,
(a)    its liabilities for borrowed money and its redemption obligations in
respect of mandatorily redeemable Preferred Stock;
(b)    its liabilities for the deferred purchase price of property acquired by
such Person (excluding accounts payable arising in the ordinary course of
business but including all liabilities created or arising under any conditional
sale or other title retention agreement with respect to any such property);
(c)     all liabilities for borrowed money secured by any Lien with respect to
any property owned by such Person (whether or not it has assumed or otherwise
become liable for such liabilities);
(d)    all its liabilities in respect of letters of credit or instruments
serving a similar function issued or accepted for its account by banks and other
financial institutions (whether or not representing obligations for borrowed
money);
(e)    the aggregate Swap Termination Value of all Swap Contracts of such
Person; and
(f)    any Guaranty of such Person with respect to liabilities of a type
described in any of clauses (a) through (e) hereof.
Indebtedness of any Person shall include all obligations of such Person of the
character described in clauses (a) through (f) to the extent such Person remains
legally liable in respect thereof notwithstanding that any such obligation is
deemed to be extinguished under GAAP. Notwithstanding the foregoing,
“Indebtedness” shall not include (x) purchase price holdbacks arising in the
ordinary course of business in respect of a portion of the purchase price of an
asset or Investment to satisfy unperformed obligations of the seller of such
asset or Investment, (y) a commitment arising in the ordinary course of business
to make a future Portfolio Investment or fund the delayed draw or unfunded
portion of any existing Portfolio Investment or (z) indebtedness of an Obligor
on account of the sale by an Obligor of the first out tranche of any debt
Portfolio Investment that is entitled to the benefit of a first lien that arises
solely as an accounting matter under ASC 860, provided that such indebtedness
(i) is non-recourse to the Company and its Subsidiaries and (ii) would not
represent a claim against the Company or any of its Subsidiaries in a
bankruptcy, insolvency or liquidation proceeding of the Company or its
Subsidiaries, in each case in excess of the amount sold or purportedly sold.
A-8

--------------------------------------------------------------------------------



“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of the
Issuer under any Transaction Document and (b) to the extent not otherwise
described in (a), Other Taxes.
“INHAM Exemption” is defined in Section 6.2(e).
“Institutional Investor” means (a) any Purchaser, (b) any holder of a Note
holding (together with one or more of its affiliates) more than 10% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note.
“Interest Payment Date” is defined in Section 1.2(d).
“Investment” means, for any Person: (a) Equity Interests, bonds, notes,
debentures or other securities of any other Person (including convertible
securities) or any agreement to acquire any Equity Interests, bonds, notes,
debentures or other securities of any other Person (including any “short sale”
or any sale of any securities at a time when such securities are not owned by
the Person entering into such sale); (b) deposits, advances, loans or other
extensions of credit made to any other Person (including purchases of property
from another Person subject to an understanding or agreement, contingent or
otherwise, to resell such property to such Person); or (c) Swap Contracts.
“Investment Advisor” means (a) Barings LLC or (b) an Affiliate of Barings LLC.
“Investment Advisory Agreement” means that certain Investment Advisory
Agreement, dated August 2, 2018, by and among the Company (f/k/a Triangle
Capital Corporation) and Barings LLC, as amended, supplemented or restated from
time to time and any successor agreement thereto.
“Investment Company Act” means the Investment Company Act of 1940, as amended
from time to time.
“Investment Company Act Asset Coverage” means the minimum asset coverage
required to be maintained by the Company to comply with the Investment Company
Act.
“Investment Grade” means a rating of at least BBB- by S&P, Baa3 by Moody’s, BBB-
by Fitch, BBB- by Kroll or the equivalent by any other Rating Agency.
“Investment Policies” means, with respect to the Company, the investment
objectives, policies, restrictions and limitations as the same may be changed,
altered, expanded, amended, modified, terminated or restated from time to time.
“Kroll” means Kroll Bond Rating Agency, Inc., or if applicable, its successor.
A-9

--------------------------------------------------------------------------------



“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement, upon or with respect to any property or
asset of such Person (including in the case of stock, stockholder agreements,
voting trust agreements and all similar arrangements but, in the case of
Portfolio Investments that are equity securities, excluding customary
drag-along, tag-along, right of first refusal and other similar rights in favor
of other equity holders of the same issuer). For the avoidance of doubt, in the
case of Investments that are loans or other debt obligations, customary
restrictions on assignments or transfers thereof on customary and market based
terms pursuant to the underlying documentation relating to such Investment shall
not be deemed to be a “Lien”.
“Make-Whole Amount” is defined in Section 8.6.
“Material” means material in relation to the business, operations, affairs,
financial condition, assets, or properties of the Company and its Subsidiaries
taken as a whole.
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, financial condition, assets or properties of the Company and its
Subsidiaries taken as a whole (excluding in any case a decline in the net asset
value of the Company or its Subsidiaries or a change in general market
conditions or values of the Portfolio Investments of the Company and its
Subsidiaries (taken as a whole)), (b) the ability of the Company to perform its
obligations under this Agreement and the Notes, (c) the ability of any
Subsidiary Guarantor to perform its obligations under the Subsidiary Guaranty,
or (d) the validity or enforceability of this Agreement, the Notes or the
Subsidiary Guaranty.
“Material Indebtedness” means Indebtedness (other than the Notes), of any one or
more of the Company and its Subsidiaries (excluding any Financing Subsidiary) in
an aggregate outstanding principal amount exceeding $50,000,000.
“Maturity Date” is defined in the first paragraph of each Note.
“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.
“Most Favored Lender Notice” means a written notice from the Company to each of
the holders of the Notes delivered promptly, and in any event within ten (10)
Business Days after the inclusion of any Additional Covenant in the Specified
Credit Facility (including by way of amendment or other modification of any
existing provision thereof), pursuant to Section 9.11 by a Senior Financial
Officer in reasonable detail, including reference to Section 9.11, a verbatim
statement of such Additional Covenant (including any defined terms used
therein).
“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).
“NAIC” means the National Association of Insurance Commissioners.
A-10

--------------------------------------------------------------------------------



“Net Debt to Equity Ratio” means, as of any date of determination, the ratio of
(a) the aggregate amount of Senior Securities representing Indebtedness for
borrowed money of the Company and its consolidated Subsidiaries (including under
the Notes) as of such date, in each case as determined pursuant to the
Investment Company Act, and any orders of the SEC issued to or with respect to
Company thereunder, including any exemptive relief granted by the SEC with
respect to the indebtedness of any SBIC Subsidiary, less all cash and Cash
Equivalents of the Company and its consolidated Subsidiaries (but excluding, for
purposes of this clause (a), the aggregate amount of any Indebtedness held by
the Company or any consolidated Subsidiary thereof), to (b) Stockholders’ Equity
at the last day of the fiscal quarter of the Company ending on or immediately
prior to such date of determination, as applicable.
“Non-U.S. Plan” means any plan, fund or other similar program that (a) is
established or maintained outside the United States of America by the Company or
any Subsidiary primarily for the benefit of employees of the Company or one or
more Subsidiaries residing outside the United States of America, which plan,
fund or other similar program provides, or results in, retirement income, a
deferral of income in contemplation of retirement or payments to be made upon
termination of employment, and (b) is not subject to ERISA or the Code.
“Notes” is defined in Section 1.1.
“Obligors” means, collectively, the Company and the Subsidiary Guarantors.
“Obligors’ Net Worth” means, at any date, Stockholders’ Equity.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.
“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.
“Other Connection Taxes” shall mean, with respect to any holder, Taxes imposed
as a result of a present or former connection between such holder and the
jurisdiction imposing such Tax (other than connections arising from such holder
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced this Agreement or any
Note, or sold or assigned an interest in any Note or this Agreement).
“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, this Agreement or any Note, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment.
A-11

--------------------------------------------------------------------------------



“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.
“Pension Plan” means any Plan that is subject to Title IV of ERISA or Section
412 of the Code or Section 302 of ERISA.
“Permitted Acquisition” means any acquisition by the Company or any of its
subsidiaries, whether by purchase, merger, amalgamation or otherwise, of all or
substantially all of the assets of, or any business line, unit or division or
product line of, any Person or of a majority of the outstanding Equity Interests
of any Person; provided, that at the time of entering into the agreement
governing such acquisition, no Event of Default is in existence and the Company
is in pro forma compliance with Section 10.6.
“Permitted Equity Interests” means common stock of the Company that after its
issuance is not subject to any agreement between the holder of such common stock
and the Company where the Company is required to purchase, redeem, retire,
acquire, cancel or terminate any such common stock.
“Permitted Foreign Jurisdiction” means Canada, Germany, Ireland, Luxembourg, the
Netherlands, Australia, New Zealand, Denmark, Norway, Sweden and Switzerland and
the United Kingdom.
“Permitted SBIC Guarantee” means a Guaranty by the Company of Indebtedness of an
SBIC Subsidiary on the SBA’s then applicable form, provided that the recourse to
the Company thereunder is expressly limited only to periods after the occurrence
of an event or condition that is an impermissible change in the control of such
SBIC Subsidiary.
“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.
“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title IV of ERISA (other than a Multiemployer Plan) that is or,
within the preceding five years, has been established or maintained, or to which
contributions are or, within the preceding five years, have been made or
required to be made, by the Company or any ERISA Affiliate or with respect to
which the Company or any ERISA Affiliate has any liability.
“Portfolio Investment” means any Investment held by the Company and its
subsidiaries in their asset portfolio (and, for the avoidance of doubt, shall
not include any Subsidiary of the Company).
“Preferred Stock” means any class of capital stock of a Person that is preferred
over any other class of capital stock (or similar equity interests) of such
Person as to the payment of dividends or the payment of any amount upon
liquidation or dissolution of such Person.
“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.
A-12

--------------------------------------------------------------------------------



“PTE” is defined in Section 6.2(a).
“Purchaser” or “Purchasers” means each of the purchasers that has executed and
delivered this Agreement to the Company and such Purchaser’s successors and
assigns (so long as any such assignment complies with Section 13.2) and any
Substitute Purchaser (so long as any such substitution complies with Section
21), provided, however, that any Purchaser of a Note that ceases to be the
registered holder or a beneficial owner (through a nominee) of such Note as the
result of a transfer thereof pursuant to Section 13.2 or as the result of a
substitution pursuant to Section 21 shall cease to be included within the
meaning of “Purchaser” of such Note for the purposes of this Agreement upon such
transfer.
“Purchaser Schedule” means the Purchaser Schedule to this Agreement listing the
Purchasers of the Notes and including their notice and payment information.
“QPAM Exemption” is defined in Section 6.2(d).
“Qualified Equity Interests” of any Person means any Equity Interests of such
Person that is not Disqualified Equity Interests.
“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.
“Rating” means a rating of the Notes, which rating shall specifically describe
the Notes, including their interest rate, maturity and Private Placement Number,
issued by a Rating Agency.
“Rating Agency” means (a) any one of S&P, Moody’s, Fitch or Kroll and (b) any
other nationally recognized credit rating organization that is recognized as a
nationally recognized statistical rating organization by the SEC and approved by
the Required Holders, so long as, in each case, any such credit rating
organization described in clause (a) or (b) above continues to be a nationally
recognized statistical rating organization recognized by the SEC and is approved
as a “Credit Rating Provider” (or other similar designation) by the NAIC.
“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (a) invests in Securities or bank loans and (b) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.
“Required Holders” means at any time, the holders of greater than 50.00% in
principal amount of the Notes (without regard to Series) at the time outstanding
(exclusive of Notes then owned by the Company or any of its Affiliates).
“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.
“RIC” means a person qualifying for treatment as a “regulated investment
company” under the Code.
A-13

--------------------------------------------------------------------------------



“S&P” means S&P Global Ratings, a division of S&P Global, Inc., a New York
corporation, or any successor thereto.
“SBA” means the United States Small Business Administration or any Governmental
Authority succeeding to any or all of the functions thereof.
“SBIC Subsidiary” means any subsidiary of the Company (or such subsidiary’s
general partner or manager entity) that is (x) either (i) a “small business
investment company” licensed by the SBA (or that has applied for such a license
and is actively pursuing the granting thereof by appropriate proceedings
promptly instituted and diligently conducted) under the Small Business
Investment Act of 1958, as amended, or (ii) any wholly-owned, direct or
indirect, subsidiary of an entity referred to in clause (x)(i) of this
definition, and (y) designated in writing by the Company (as provided below) as
an SBIC Subsidiary, so long as:
(a)    other than pursuant to a Permitted SBIC Guarantee or the requirement by
the SBA that the Company make an equity or capital contribution to the SBIC
Subsidiary in connection with its incurrence of Indebtedness (provided that such
contribution is permitted by the Specified Credit Facility and is made
substantially contemporaneously with such incurrence), no portion of the
Indebtedness or any other obligations (contingent or otherwise) of such Person
(i) is Guaranteed by the Company or any of its subsidiaries (other than any SBIC
Subsidiary), (ii) is recourse to or obligates the Company or any of its
subsidiaries (other than any SBIC Subsidiary) in any way, or (iii) subjects any
property of the Company or any of its subsidiaries (other than any SBIC
Subsidiary) to the satisfaction thereof, other than Equity Interests in any SBIC
Subsidiary pledged to secure such Indebtedness;
(b)    neither the Company nor any of its subsidiaries (other than any SBIC
Subsidiary) has any obligation to such Person to maintain or preserve its
financial condition or cause it to achieve certain levels of operating results;
and
(c)    such Person has not Guaranteed or become a co-borrower under, and has not
granted a security interest in any of its properties to secure, and the Equity
Interests it has issued are not pledged to secure, in each case, any
indebtedness, liabilities or obligations of any one or more of the Obligors.
Any designation by the Company under clause (y) above shall be effected pursuant
to a certificate of a Senior Financial Officer delivered to the Purchasers,
which certificate shall include a statement to the effect that, to the best of
such Senior Financial Officer’s knowledge, such designation complied with the
foregoing conditions.
“SEC” means the Securities and Exchange Commission of the United States of
America.
“Section 8.8 Proposed Prepayment Date” is defined in Section 8.8(b).
“Secured Debt Margin” is defined in Section 1.2(c).
A-14

--------------------------------------------------------------------------------



“Secured Debt Percentage” means, as of any date of determination, on a
consolidated basis for the Company and its subsidiaries, the percentage which
the aggregate amount of secured indebtedness of the Company and its subsidiaries
that is subject to any Lien as of such date, bears to the value of total assets
of the Company and its subsidiaries.
“Securities” or “Security” shall have the meaning specified in section 2(1) of
the Securities Act.
“Securities Act” means the Securities Act of 1933 and the rules and regulations
promulgated thereunder from time to time in effect.
“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company.
“Senior Securities” means senior securities (as such term is defined and
determined pursuant to the Investment Company Act and any orders of the SEC
issued to the Company thereunder).
“Series” means any series of Notes issued hereunder.
“Series B Notes” is defined in Section 1.1.
“Series C Notes” is defined in Section 1.1.
“Source” is defined in Section 6.2.
“Special Equity Interest” means any Equity Interest that is subject to a Lien in
favor of creditors of the issuer of such Equity Interest provided that such Lien
was created to secure Indebtedness owing by such issuer to such creditors.
“Specified Credit Facility” means (a) only for so long as such facility (or any
replacement or refinancing thereof) is in effect, that certain Senior Secured
Revolving Credit Facility, dated as of February 21, 2019 and as amended on
December 3, 2019, by and among the Company, as borrower, the lenders party
thereto, ING Capital LLC, as administrative agent, and the other parties
signatory thereto, as such facility may be amended, restated, supplemented,
otherwise modified, refinanced or replaced from time to time, and (b) if any
such facility described in clause (a) is terminated and is not otherwise
refinanced or replaced, then, beginning on the date of such termination, any
similar credit facility or financing similar to this Agreement with investors
similar to the Purchasers (whether in the form of a loan agreement, note
purchase agreement, credit agreement, indenture or other agreement creating or
evidencing Indebtedness for borrowed money) in respect of which the Company is
an obligor (or otherwise provides a guarantee or other credit support) with the
largest aggregate principal amount outstanding or available for borrowing
thereunder in an aggregate principal amount in excess of $50,000,000 (other than
the Notes, this Agreement, bonds, converts, public or registered offerings of
debt securities or investments or prime brokerage facilities) as of such date,
if any, shall be deemed to be the “Specified Credit Facility” for purposes of
this Agreement.
A-15

--------------------------------------------------------------------------------



“Standard Securitization Undertakings” means, collectively, (a) customary
arms-length servicing obligations (together with any related performance
guarantees), (b) obligations (together with any related performance guarantees)
to refund the purchase price or grant purchase price credits for breach of
representations and warranties referred to in clause (c), and (c)
representations, warranties, covenants and indemnities (together with any
related performance guarantees) of a type that are reasonably customary in
commercial loan securitizations (in each case in clauses (a), (b) and (c)
excluding obligations related to the collectability of the assets sold or the
creditworthiness of the underlying obligors and excluding obligations that
constitute credit recourse).
“State Sanctions List” means a list that is adopted by any state Governmental
Authority within the United States of America pertaining to Persons that engage
in investment or other commercial activities in Iran or any other country that
is a target of economic sanctions imposed under U.S. Economic Sanctions Laws.
“Stockholders’ Equity” means, at any date, the amount determined on a
consolidated basis, without duplication, in accordance with GAAP, of
stockholders’ equity for the Company and its Subsidiaries at such date.
“Structured Subsidiary” means:
(a)each entity set forth on Schedule 5.4B hereto;
(b)a direct or indirect subsidiary of the Company, which is formed in connection
with such subsidiary obtaining and maintaining third-party financing, and which
engages in no material activities other than in connection with the purchase and
financing of such assets, and which is designated by the Company (as provided
below) as a Structured Subsidiary; and, so long as:
(i)no portion of the Indebtedness or any other obligations (contingent or
otherwise) of such subsidiary (i) is Guaranteed by any Obligor (other than
Guarantees in respect of Standard Securitization Undertakings), (ii) is recourse
to or obligates any Obligor in any way other than pursuant to Standard
Securitization Undertakings or (iii) subjects any property of any Obligor (other
than property that has been contributed or sold or otherwise transferred to such
subsidiary in accordance with the terms of the Specified Credit Facility),
directly or indirectly, contingently or otherwise, to the satisfaction thereof,
other than pursuant to Standard Securitization Undertakings or any Guarantee
thereof; and
(ii)no Obligor has any obligation to maintain or preserve such entity’s
financial condition or cause such entity to achieve certain levels of operating
results; and
(c)any passive holding company that is designated by the Company (as provided
below) as a Structured Subsidiary, so long as:
(i)such passive holding company is the direct parent of a Structured Subsidiary
referred to in clause (a);
A-16

--------------------------------------------------------------------------------



(ii)such passive holding company engages in no activities and has no assets
(other than in connection with the transfer of assets to and from a Structured
Subsidiary referred to in clause (a), and its ownership of all of the Equity
Interests of a Structured Subsidiary referred to in clause (a)) or liabilities;
(iii)all of the Equity Interests of such passive holding company are owned
directly by an Obligor;
(iv)no Obligor has any contract, agreement, arrangement or understanding with
such passive holding company; and
(v)no Obligor has any obligation to maintain or preserve such passive holding
company’s financial condition or cause such entity to achieve certain levels of
operating results.
Any such designation by the Company pursuant to (b) and (c) of this definition
shall be effected pursuant to a certificate of a Senior Financial Officer
delivered to the Purchasers, which certificate shall include a statement to the
effect that, to such Senior Financial Officer’s knowledge, such designation
complied with the applicable foregoing conditions. Each subsidiary of a
Structured Subsidiary shall be deemed to be a Structured Subsidiary and shall
comply with the foregoing requirements of this definition.
“Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person, and any partnership or joint venture if more than a 50% interest
in the profits or capital thereof is owned by such first Person or one or more
of its Subsidiaries or such first Person and one or more of its Subsidiaries
(unless such partnership or joint venture can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries). Anything herein to the contrary notwithstanding, the term
“Subsidiary” shall not include any Excluded Subsidiary. Unless the context
otherwise clearly requires, any reference to a “Subsidiary” is a reference to a
Subsidiary of the Company.
“Subsidiary Guarantor” means each Subsidiary that has executed and delivered the
Subsidiary Guaranty or a joinder thereto.
“Subsidiary Guaranty” is defined in Section 9.7(a).
“Substitute Purchaser” is defined in Section 21.
“Super-Majority Holders” means at any time, the holders of at least 66-2/3% in
principal amount of the Notes at the time outstanding (exclusive of Notes then
owned by the Company or any of its Affiliates).
“SVO” means the Securities Valuation Office of the NAIC.
A-17

--------------------------------------------------------------------------------



“Swap Contract” means (a) any and all interest rate swap transactions, basis
swap transactions, basis swaps, credit derivative transactions, forward rate
transactions, commodity swaps, commodity options, forward commodity contracts,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward foreign exchange transactions, cap transactions, floor
transactions, currency options, spot contracts or any other similar transactions
or any of the foregoing (including any options to enter into any of the
foregoing), and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc. or any International Foreign Exchange Master
Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amounts(s) determined as the
mark-to-market values(s) for such Swap Contracts, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Contracts.
“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
“United States Person” has the meaning set forth in Section 7701(a)(30) of the
Code.
“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001 and the rules and regulations
promulgated thereunder from time to time in effect.
“U.S. Economic Sanctions Laws” means those laws, executive orders, enabling
legislation or regulations administered and enforced by the United States
pursuant to which economic sanctions have been imposed on any Person, entity,
organization, country or regime, including the Trading with the Enemy Act, the
International Emergency Economic Powers Act, the Iran Sanctions Act, the Sudan
Accountability and Divestment Act and any other OFAC Sanctions Program.
“U.S. Government Securities” means securities that are direct obligations of,
and obligations the timely payment of principal and interest on which is fully
guaranteed by, the United States or any agency or instrumentality of the United
States the obligations of which are backed by the full faith and credit of the
United States.
“Wholly-Owned Subsidiary” means, at any time, any subsidiary all of the equity
interests (except directors’ qualifying shares) and voting interests of which
are owned by any one or more of the Company and the Company’s other Wholly-Owned
Subsidiaries at such time.


A-18


--------------------------------------------------------------------------------



Schedule 1(a)
[Form of Series B Note]


[THE NOTE REPRESENTED HEREBY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AND HAS BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN
CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH TRANSFER MAY BE
EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR UNLESS
AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933 IS AVAILABLE.]
Barings BDC, Inc.
4.25% Series B Senior Unsecured Note Due November 4, 2025
No. [_____]    [●]
$[_______]    PPN 06759L A#0


For Value Received, the undersigned, Barings BDC, Inc. (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Maryland, hereby promises to pay to [____________], or registered assigns, the
principal sum of [_____________________] Dollars (or so much thereof as shall
not have been prepaid) on November 4, 2025 (the “Maturity Date”), with interest
(computed on the basis of a 360-day year of twelve 30-day months) (a) on the
unpaid balance hereof at the rate of 4.25% per annum or the Adjusted Interest
Rate, as applicable, plus, if applicable, the Secured Debt Margin as determined
in accordance with Section 1.2 of the Note Purchase Agreement (as defined
below), from the date hereof, payable semiannually, on the fourth day of May and
November in each year, commencing with the May 4 or November 4 next succeeding
the date hereof, and on the Maturity Date, until the principal hereof shall have
become due and payable, and (b) to the extent permitted by law, (x) on any
overdue payment of interest and (y) during the continuance of an Event of
Default, on such unpaid balance and on any overdue payment of any Make-Whole
Amount (if any), at a rate per annum from time to time equal to the Default
Rate, payable semiannually as aforesaid (or, at the option of the registered
holder hereof, on demand).
Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
Company in New York, New York or at such other place as the Company shall have
designated by written notice to the holder of this Note as provided in the Note
Purchase Agreement referred to below.
This Note is one of a series of Senior Unsecured Notes (herein called the
“Notes”) issued pursuant to the Note Purchase Agreement, dated November 4, 2020
(as from time to time amended, restated, supplemented or otherwise modified from
time to time, the “Note Purchase Agreement”), between the Company and the
respective Purchasers named therein and is entitled
Schedule 1(a)
(to Note Purchase Agreement)

--------------------------------------------------------------------------------



to the benefits thereof. Each holder of this Note will be deemed, by its
acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (ii) made the
representations set forth in Section 6 of the Note Purchase Agreement. Unless
otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.
This Note is a registered Note and, as provided in (and subject to the terms and
conditions of) the Note Purchase Agreement, upon surrender of this Note for
registration of transfer accompanied by a written instrument of transfer duly
executed, by the registered holder hereof or such holder’s attorney duly
authorized in writing, a new Note for a like principal amount will be issued to,
and registered in the name of, the transferee. Prior to due presentment for
registration of transfer, the Company may treat the Person in whose name this
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Company will not be affected by any notice to
the contrary.
This Note is subject to optional prepayment, in whole or from time to time in
part, on the terms specified in the Note Purchase Agreement.
If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.
This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.


Barings BDC, Inc.




By ____________________________________    
    


A-2


--------------------------------------------------------------------------------





Schedule 1(b)


[Form of Series C Note]


[THE NOTE REPRESENTED HEREBY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AND HAS BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN
CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH TRANSFER MAY BE
EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR UNLESS
AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933 IS AVAILABLE.]
Barings BDC, Inc.
4.75% Series C Senior Unsecured Note Due November 4, 2027
No. [_____]    [●]
$[_______]    PPN 06759L B*3


For Value Received, the undersigned, Barings BDC, Inc. (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Maryland, hereby promises to pay to [____________], or registered assigns, the
principal sum of [_____________________] Dollars (or so much thereof as shall
not have been prepaid) on November 4, 2027 (the “Maturity Date”), with interest
(computed on the basis of a 360-day year of twelve 30-day months) (a) on the
unpaid balance hereof at the rate of 4.75% per annum or the Adjusted Interest
Rate, as applicable, plus, if applicable, the Secured Debt Margin as determined
in accordance with Section 1.2 of the Note Purchase Agreement (as defined
below), from the date hereof, payable semiannually, on the fourth day of May and
November in each year, commencing with the May 4 or November 4 next succeeding
the date hereof, and on the Maturity Date, until the principal hereof shall have
become due and payable, and (b) to the extent permitted by law, (x) on any
overdue payment of interest and (y) during the continuance of an Event of
Default, on such unpaid balance and on any overdue payment of any Make-Whole
Amount (if any), at a rate per annum from time to time equal to the Default
Rate, payable semiannually as aforesaid (or, at the option of the registered
holder hereof, on demand).
Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
Company in New York, New York or at such other place as the Company shall have
designated by written notice to the holder of this Note as provided in the Note
Purchase Agreement referred to below.
Schedule 1(b)
(to Note Purchase Agreement)

--------------------------------------------------------------------------------



This Note is one of a series of Senior Unsecured Notes (herein called the
“Notes”) issued pursuant to the Note Purchase Agreement, dated November 4, 2020
(as from time to time amended, restated, supplemented or otherwise modified from
time to time, the “Note Purchase Agreement”), between the Company and the
respective Purchasers named therein and is entitled to the benefits thereof.
Each holder of this Note will be deemed, by its acceptance hereof, to have (i)
agreed to the confidentiality provisions set forth in Section 20 of the Note
Purchase Agreement and (ii) made the representations set forth in Section 6 of
the Note Purchase Agreement. Unless otherwise indicated, capitalized terms used
in this Note shall have the respective meanings ascribed to such terms in the
Note Purchase Agreement.
This Note is a registered Note and, as provided in (and subject to the terms and
conditions of) the Note Purchase Agreement, upon surrender of this Note for
registration of transfer accompanied by a written instrument of transfer duly
executed, by the registered holder hereof or such holder’s attorney duly
authorized in writing, a new Note for a like principal amount will be issued to,
and registered in the name of, the transferee. Prior to due presentment for
registration of transfer, the Company may treat the Person in whose name this
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Company will not be affected by any notice to
the contrary.
This Note is subject to optional prepayment, in whole or from time to time in
part, on the terms specified in the Note Purchase Agreement.
If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.
This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.


Barings BDC, Inc.




By ____________________________________




A-2